 PALAGONIA BAKERY CO. 515Palagonia Bakery Company, Inc. and Local 348-S, United Food & Commercial Workers Interna-tional Union, AFLŒCIO, CLC.  Cases 29ŒCAŒ23632, 29ŒCAŒ23666, 29ŒCAŒ23693, 29ŒCAŒ23700, 29ŒCAŒ23746, 29ŒCAŒ23831, 29ŒCAŒ23784, and 29ŒRCŒ9507 July 10, 2003 DECISION, DIRECTION, AND ORDER BY CHAIRMAN BATTISTA AND MEMBERS LIEBMAN  AND ACOSTA On November 2, 2001, Administrative Law Judge Ste-ven Fish issued the attached decision.  The Union filed exceptions and a supporting brief. The National Labor Relations Board has delegated its authority to a three-member panel. The Board has considered the decision and record in light of the exceptions and brief and has decided to af-firm the judge™s rulings, findings,1 and conclusions, and to adopt the recommended Order.  DIRECTION IT IS DIRECTED that the Regional Director for Region 29 shall, within 14 days from the date of this Decision Direction and Order, open and count the ballots of Mario Arroyave, Leonard Pitter, Frank Sigismondi, Alexander Justi, and Gibbs Saintvil. The Regional Director shall then serve on the parties a revised tally of ballots and issue the appropriate certification. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and orders that the Respondent, Palagonia Bakery Company, Inc., Brooklyn, New York, its officers, agents, succes-sors, and assigns, shall take the action set forth in the Order.  Richard Bock, Esq. and Rachel Zweighaft, Esq., for the General Counsel. Richard Greenberg, Esq. (Jackson, Lewis, Schnitzler & Krup-man), of New York, New York, for the Respondent. Warren Mangan, Esq. (O™Connor & Mangan), of Long Island City, New York, for the Charging Party. DECISION STATEMENT OF THE CASE STEVEN FISH, Administrative Law Judge.  Pursuant to vari-ous charges filed by Local 348-S United Food & Commercial                                                                                                                      1 In the absence of exceptions, we adopt the judge™s unfair labor practice and election objection findings.  We find no merit in the Un-ion™s exceptions to the judge™s findings that Mario Arroyave, Leonard Pitter, Frank Sigismondi, Alexander Justi, and Gibbs Saintvil are not statutory supervisors. Workers Union, AFLŒCIO (the Union or Local 348), the Re-gional Director for Region 29, issued a series of complaints, culminating in a second further order consolidating cases, con-solidated amended complaint and notice of hearing, on Novem-ber 2, 2000,1 alleging that Palagonia Bakery Company, Inc. (Respondent) violated Section 8(a)(1) and (3) of the Act, as well as, ordering a consolidated hearing with Case 29ŒRCŒ9507, which involved objections by both parties, as well as seven determinative challenges.  The trial with respect to the allegations in the above-mentioned complaint, plus the issues in the representation case was, held before me on February 28, March 2, 8, and 9, 2001.  During the trial, the General Counsel amended the complaint to allege two additional violations of the Act.  Briefs have been filed2 and have been carefully con-sidered based upon the entire record,3 including my observation of the demeanor of the witnesses, I make the following FINDINGS OF FACT I.  JURISDICTION AND LABOR ORGANIZATION Respondent, a corporation, with its principal office and place of business at 508 Junius Street, Brooklyn, New York, has been engaged in the wholesale sale and distribution of baked goods. During the past year, Respondent purchased and received at its Brooklyn, New York facility goods and materials valued in excess of $50,000 directly from suppliers located within the State of New York, which entities, in turn, purchased the goods and materials directly from suppliers located outside the State of New York.  Respondent, admits, and I so find that it has been an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act. It is also admitted and I so find that the Union is a labor or-ganization within the meaning of Section 2(5) of the Act. II.  FACTS A.  The CA Cases Respondent is a business owned and operated by the Palago-nia family.  Christopher Palagonia is the president who is es-sentially in charge of the production functions of the bakery, and is more or less a ﬁworking president.ﬂ  Joseph Palagonia, Christopher™s cousin, is the general manager, who oversees the general operations of the Company, including administrative and personnel functions.  Two other Palagonia™s, Anthony and Richard, are admitted supervisors of Respondent in charge of various aspects of the operation.  Another admitted supervisor of Respondent is Signorino DiBua, who is in direct charge of production from 10 a.m. to 8:30 p.m. The record reflects that in July 1991, as a result of a petition filed by the Union, an election was conducted amongst Re-spondent™s employees.  While the results demonstrated that a  1 All dates hereinafter are in 2000 unless otherwise indicated. 2 The General Counsel subsequent to the close of the trial, made a motion to reopen the record to include two documents in the formal papers which had been inadvertently left out.  This motion which was not opposed by any party is granted. 3 The General Counsel™s posttrial motion to correct the transcript, which was not opposed by any party, is granted. [Certain errors in the transcript have been noted and corrected.] 339 NLRB No. 74  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 516majority of voters had selected the Union to represent them, 
Respondent thereafter filed timel
y objections to the election, 
alleging certain objectionable conduct by representatives of the 

Union. On September 29, 1991, followi
ng an administrative investi-gation, the Regional Director issued a report, directing a hear-
ing on one of Respondent™s objections.  Thereafter, a hearing 
was held before a hearing officer of the Board concerning the 
issues raise by the objections.  The hearing officer issued his 
decision on January 24, 1992, in which he discredited Respon-
dent™s witnesses, including Joseph and Christopher Palagonia 
and recommended that the objec
tions be dismissed and the Union certified.  No exceptions were filed to the hearing offi-

cer™s recommendation.  Therefore, on February 18, 1992, the 
Board overruled Respondent™s objections, and certified the 
Union as the collective-bargaining representative for Respon-
dent™s employees. 
The record does not reflect what transpired from 1992 through 2000, vis-à-vis the relationship between Respondent 
and the Union, except that it does not appear that the parties 
ever reached a collective-bargai
ning agreement.  The record 
suggests, although is not clear, that at some point thereafter, the 
Union ceased its representati
on of Respondent™s employees, 
since it started to organize again in 2000. Meanwhile, on July 19, 1997, a different Union, Local 3 of 
the Bakery and Confectionery Workers filed a petition to repre-

sent Respondent™s employees.  
Thereafter, on August 29, 1997, an election was held, resulting in votes of 32 yes, 71 no, and 3 
challenges.  Local 3 filed objections to the election, which after 
an investigation by the Region, resulted in a report recommend-
ing that the objections be dismissed and a certification of re-
sults be issued.  No exceptions were filed to the Regional Di-
rector™s report, so the Board consequently issued a Certification 
of Results on October 24, 1997. In early June of 2000, porters Nelson Polanco and Andres 
Veras contacted Jose Merced, an organizer for the Union, to 

discuss representation by the 
Union of Respondent™s employ-
ees.  Pursuant thereto, a meeti
ng was held at Polanco™s home on June 10, with Merced and several other employees.  Polanco 
and Veras signed authorization cards for the Union on that day, 
and Merced gave them blank authorization cards to distribute to 
Respondent™s employees.  Thereaf
ter, Veras and Polanco dis-tributed authorization cards to employees during lunch hour, 
and returned signed authorization cards to Merced.  Subse-
quently, the employees regularly 
held meetings at Polanco™s house, once or twice a week. On June 19, the Union sent a telegram to Respondent assert-
ing that it represented a majority of employees, and demanding 
recognition.  On the same date, the Union filed a petition in 
Case 29ŒRCŒ9507, and sent a fax to Respondent with a copy of 
its demand for recognition. Andres Gonzalez who was employed by Respondent as a 
consultant, performing accounting functions, credibly testified 
that he delivered the fax from the Union to Chris Palagonia in 

the presence of Joseph Palagonia.  After Gonzalez left the of-
fice, he overheard Chris Palagonia say to Joseph, ﬁI can™t be-
lieve they™re doing this to me.ﬂ 
A few minutes later, Gonzalez heard employee Ivan Diarrio 
(known as Paiser) summoned to the office over the loudspeaker into the office.  Gonzalez heard both Joseph and Chris Palago-
nia ask Diarrio if he knew anything about forming a Union?  
Diarrio denied that he knew anything about the Union.  The 
Palagonia™s persisted in asking him about it, and Diarrio con-tinued to deny any knowledge of th
e Union.  Other parts of the conversation, Gonzalez could not hear. Immediately after this convers
ation, the Palagonia™s called Gonzalez into the office.  They 
directed Gonzalez to bring them 
the passport of employee Efraim Bolwar Espinoza, an em-
ployee to whom Gonzalez had previously provided assistance 
in securing his job with Respondent.  Chris Palagonia informed 
Gonzalez that he believed that Espinoza was the person who 
was organizing the Union.  Later that day Gonzalez confronted 
Diarrio, since based on the above facts, he suspected that Diar-
rio may have told the Palagonia™s that Espinoza was organiz-

ing.  Gonzalez asked Diarrio if 
he had told the Palagonia™s that Espinoza was the union organizer?  Diarrio denied that he had 
so informed them, but confir
med what Gonzalez himself had 
overheardŠthat the Palagonia™s had questioned him about what 
he knew about union organizing, but he had denied knowing 
anything. 
Also in late June, after employee Emilio Peralta had been 
talked to about the Union by Polanco and attended a union 

meeting at Polanco™s house, he 
was approached while working by Supervisor Signorino DiBua. 
 DiBua asked Peralta who had 
formed the committee of the Union?  Peralta replied that he did 
not know who had formed it, but that he agreed with the Union 100 percent.  The very next da
y, Peralta was confronted by 
Chris Palagonia, who asked Peralta why he was against the 
Company?  Peralta made no response and walked away.  About 
a week later, Chris Palagonia again asked Peralta why he was 
against the Company, since he was working for the Company?  
Peralta made no response.  Palagoni
a then informed Peralta that if he voted against the Union, he would get ﬁall the benefits that 
you get from the company.ﬂ  However, he added that if the 

Union wins the Company wouldn™t be able to give Peralta all 
the benefits that he would get if the Union doesn™t win. On June 22, Chris Palagonia approached Veras near the large 
oven.  Palagonia began yelling at 
Veras that he was trying to 
organize for the Union, and get the coworkers into the Union, 
and called Veras an ﬁunhappy mo
therfucker.ﬂ  Veras admitted 
that he was one of the organizers for the Union.  Palagonia 
responded that Veras was ﬁnot good for the company,ﬂ and ﬁhe 
was really bad for the company.ﬂ 
The next day, June 23, Ch
ris Palagonia summoned Veras into his office.  Palagonia asked Ve
ras what is it that he wanted to stop organizing the workers, cash or a salary raise?  Veras 

declined the offer, stating that what he wanted was a contract 
for all the workers.  Palagonia s
uggested that Veras think about it.  Veras answered no, and the conversation ended. The next day, June 24, Ch
ris Palagonia was waiting for 
Veras outside the premises as 
Veras arrived for work.  Palago-nia asked Veras if he was going to accept the offer that Palago-
nia had made to him the day be
fore.  Again Veras replied no, 
and Palagonia said to think about it.  Veras returned to work.  PALAGONIA BAKERY CO. 517On June 23, a union meeting wa
s scheduled at 7:30 p.m. at the home of Polanco.  Polanco picked up several employees, 
including Veras in order to drive them to the meeting at his 
home.  He also drove another employee, Marina to her house.  
While he was driving, Polanco noticed that a wine colored jeep 
driven by Joseph Palagonia appeared to be following him.
4  Polanco first noticed Palagonia wh
en he was on Elderts Lane as he was about to drop off Marina.  After dropping off Marina, 
Polanco passed Palagonia, and noticed that Palagonia made a U-turn and hid behind another vehicle.  Polanco then men-tioned to Veras, ﬁ[L]ook, Andres, Joey is there.ﬂ  Polanco con-
tinued driving and Palagonia conti
nue to follow him.  Polanco then decided to drop off two employees at the train station, and 

instructed them to go to his house by train.  Palagonia stopped 
while Polanco left the two people on the train.  When Polanco 
proceeded to drive into Fulton Street, Palagonia continued to 
follow him.  When Polanco reached Logan Street, he lost 
Palagonia and did not see him any more. 
Sometime during the month of June, Chris Palagonia ap-
proached employee Wilner Desgraves in the cafeteria.  Palago-
nia told Desgraves that if he gave Respondent his help by vot-
ing for Respondent, Desgraves w
ould receive a 50-cent raise.  
Later on in June, Desgraves was spoken to in Chris Palagonia™s office, in the presence of Gibbs Saintvil a ﬁmanager,ﬂ according 

to Desgraves.  Palagonia on this occasion told Desgraves that he would receive a 50-cent raise, provided that he voted for 
Respondent and if he convinced other Haitian employees to do 
the same. 
During the day immediately after Respondent received the 
fax from the Union demanding recognition, Gonzalez noticed 
numerous ﬁsupervisorsﬂ being called into the office, including 
DiBua, Richard Palagonia, and Mario Arroyave.  During the 
week of June 19, Arroyave departed from the Palagonia™s of-
fice and asked Gonzalez for a spreadsheet of all porters, includ-
ing their names, identification 
numbers, and rates of pay and 
days off.  Arroyave took the list and walked back into the of-
fice.  Gonzalez overheard Chris Palagonia say to Arroyave, 
ﬁ[Y]ou have to give them the raise, but first tell them this.ﬂ  At 
that point Palagonia slammed the door so Gonzalez could not 
hear the rest of Chris™ instructions to Arrvoyave. 
Shortly thereafter, Arroyave re
turned the list to Gonzalez, with handwritten notes from Chris Palagonia.  The list directed 
25-cent raises for a number of porters, but no raises for Polanco 
or Veras, who were also porters.  Gonzalez processed the raises 
in Respondent™s computer, but gave raises of 50 cents to em-
ployees Sanchez, Torres, Benc
osme, and Araujo, and 25-cent raises to employees Britt and Char
les, all starting with the pay-
roll period ending June 24. On June 26, Chris Palagonia as
ked Gonzalez if he had given some employees a 50-cent raise and some a 25-cent raise.  Af-
ter checking in the computer, Gon
zalez conceded that he had in fact given some employees 50-cen
t and others 25-cent raise.  
Palagonia admonished Gonzalez that he didn™t have the money 
to be giving out such raises, and that Gonzalez had made an 
error.  Palagonia added that this
 was not his plan.  It was sup-                                                          
                                                           
4 Polanco did not see anyone else in the vehicle with Palagonia. 
posed to have been 25 cents now
 and another 25 cents after the election. Respondent™s witnesses, Chris and Joseph Palagonia, testi-fied that the raises were given to the employees pursuant to a 
promise made by Chris Palagonia 
to the employees in Septem-
ber 1999, that if it was successful in obtaining a contract from 
the New York City Board of Education, they would receive a 
raise.  Chris Palagonia further testified that he did not tell the employees when or how much of a raise they would receive.  
However, the record discloses that Respondent did not secure 
the contract until August 14.  Chris Palagonia in an attempt to 
explain this discrepancy, explai
ned that as early as March or 
April he believed that Respondent would obtain the contract, 
since it had passed a Board insp
ection and was given permis-sion to bid.5  Nonetheless, Palagonia did not give the raises in 
April.  According to Chris Palagonia, Respondent did not give the raises in April for financial reasons, but he was able to give 
the raises in late June, because the new machines that Respon-
dent had bought were working better, and Respondent was financially able to afford the raise in late June.  No records 
were introduced to substantiate Palagonia™s testimony in this 
regard.  Nor did Palagonia testify as to why he did not give 
raises to Polanco or Veras, who were also, porters, and were 
doing the same work as the employees who received raises. 
Polanco, in early June, received permission directly from 
Chris Palagonia to take a 5-week vacation starting on June 28, 
and returning on August 4.  Initially, Richie Palagonia told 
Polanco that he could not go at that time, but then Chris Palagonia came to Polanco and told him that there was no prob-
lem.  Nothing was said to Po
lanco about whether there would be a job for him when he returned only if there was work for 
him. However, prior to June 27, Polanco had been informed by a 
coworker that if he took his vacation as scheduled, he would be 
fired.  Thus, although he accepted his vacation check on June 27 as scheduled, he decided not to go on vacation at that time.  

On June 28, when Polanco appeared for work, Richie Palagonia 
asked what he was doing there, he was supposed to be on vaca-
tion.  Polanco replied that he could not go because he had fi-
nancial problems.  Palagonia insi
sted that Polanco was on vaca-tion and ordered him to punch out. 
 Polanco refused.  Palagonia then went to get Chris Palagonia.  Chris began yelling at Po-
lanco, called him a ﬁmotherfucker,ﬂ and accused Polanco of 
being the one to bring in the Union. Several days later, Chris Pa
lagonia approached Polanco by 
the foyer area of the plant.  He placed his hand on Polanco™s 
shoulder, and promised him a raise and a 2-week vacation, if 
Polanco told the Union that 
the employees don™t want them 
here anymore.  Chris added th
at Respondent would give him more than with the Union, and asked Polanco to tell the other 
employees that the Union will not help the employees.  Polanco 
replied that Palagonia had promised
 him a raise and benefits the  5 The record reveals that on March 14, Respondent was notified that 
the previous bar on its right to bid 
on Board of Education contracts was 
terminated.  On March 28, Respondent submitted a bid for a contract, 
and on March 31, the Board notified Respondent that its bid has been 
considered.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 518last time a union was organizing, if he spoke to other employ-
ees on behalf of the Respondent, and no raise was forth-
coming.6Palagonia responded that the Respondent didn™t have the 
money to give a raise at that tim
e.  Chris Palagonia repeated his 
promise of a raise and 2 weeks pa
id vacation, if Polanco spoke to the workers and convinced them to abandon the Union.  
Chris asked Polanco if he was going to do so, and he said yes 
and they shook hands. 
Sometime in July, Joseph Palagonia approached Polanco in 
the production area.  Palagonia told Polanco that he did not 
want a Union, and asked Polanc
o why the employees wanted a 
Union?  Polanco replied that the employees wanted benefits 
and medical insurance, and respect from Richie Palagonia.  
Joseph Palagonia replied that he 
would be speaking to Richie about respect for employees. 
Chris Palagonia also told Veras and other employees at, 
various times, that if they vot
ed for the Union, Respondent 
would close the Company and th
e employees would have to go 
on strike. The election was scheduled for July 28.  Prior thereto, Re-
spondent held several preelection meetings of employees in 
groups, to discuss the election. 
 However, neither Polanco nor Veras were invited to attend any of these meetings.  Joseph 
Palagonia conducted the meetings 
on behalf of Respondent.  At one of the meetings, attended by employee Emilio Peralta and 
five other employees, Joseph Pala
gonia told the employees that 
if they vote for the Union, they would lose their money, be-
cause the money the Union makes, comes from the employees.  
Peralta spoke and asked why Re
spondent didn™t give the em-ployees medical insurance, and 
other benefits offered by the 
Union.  After the meeting, Chris Palagonia, who was present at the meeting spoke to Peralta at his machine.  Palagonia asked 
Peralta not to vote for the Uni
on and added that if he was against the Union, Respondent would give him all the benefits that Respondent offers.  Palagonia also told Peralta that if the 

Union wins the election, the ﬁcompany is going to fail,ﬂ and 
that ﬁwe™re going to have problems.ﬂ Desgraves also attended one of Respondent™s preelection 
meetings.  At this meeting both Joseph and Christopher spoke and six employees plus Saintvil 
were present.  Chris Palagonia promised all the workers who were there a 50-cent raise, if they 

voted for Respondent.  Joseph Palagonia said that the Union 
will not do anything ﬁseriousﬂ for the employees, they will take 
$35 from employees checks, and they are driving nice cars.  
Palagonia added that ﬁthe door is open for you, if you vote for 
the Union, you close the door.ﬂ 
A week later, at the timecard, Richie Palagonia told Des-
graves to vote for Respondent and to convince all the Haitians 

to vote for the Respondent.                                                           
                                                           
6 Polanco was referring to July 1997, when Local 3 filed a petition to 
represent Respondent™s employees.  At that time, Chris Palagonia asked 
him to talk to other employees and tell them that the union people were 
ﬁthieves,ﬂ and offered him a raise a
nd benefits if he did so.  Polanco 
agreed, but never received the prom
ised raise, although he had spoken to employees as promised. 
Veras, Polanco, and Desgraves wore union hats and shirts prior to the July 28 election, and distributed prounion leaflets to 
employees on the premises in the cafeteria or the lockerroom.  
They were seen by various supervisors engaging in this con-
duct.  On July 22, DiBua saw 
Veras distributing pamphlets in the cafeteria.  DiBua told Veras that he could not give out the 
leaflets on company premises.  
Veras replied that he could do 
so, because the law says that during his breaktime and lunch-
time, he can give out leaflets and talk to his coworkers.  DiBua 
told him that he could only give out the leaflets on the street.  
On July 26, 2 days before th
e election, Desgraves handed out 
flyers to employees during lunch hour in the cafeteria at12 

noon.  Desgraves handed one of the flyers to Chris Palagonia, 
in the presence of Joseph Palagonia.  Chris Palagonia spit on the flyer. 
The next day, July 27, the day 
before the election, Desgraves 
was approached by DiBua at 11 a.m., and told to eat lunch at 11 
a.m. that day.  This was the first and only time that he was told 
to eat lunch at 11 a.m.  His normal lunch began at 12 noon, 
wherein he would normally go to lunch with the other Haitian 
employees, and would sit with them in a section of the cafete-
ria.  On July 27, DiBua instructed Saintvil to eat with Des-
graves on that day.  Saintvil, was a ﬁsupervisorﬂ according to 
Desgraves, and had been campaigning against the Union.  The next day, July 28, the day of 
the election, Desgraves was the 
union observer.  On July 29, the day after the election, and all 
subsequent days, Desg
raves was permitted to 
have his lunch at the normal hour beginning at 12 noon. On one of the days that Respondent conducted its campaign 
meetings with employees, Richie Palagonia directed Polanco to 
have lunch at 12 noon, instead 
of 12:30 p.m., his normal lunch hour.  Thus, Polanco could not have lunch with his normal lunch companion.  From that point on, until Polanco eventually 
went on vacation, starting August 7, Polanco™s lunch hour con-tinued to start at 12:30 p.m. Palanco testified that after he began to organize for the Un-
ion, Richie Palagonia began to follow him everywhere.  Ac-
cording to Polanco, Palagonia would follow him when he went upstairs to change or if he wanted
 to talk to another employee.  
Polanco also asserts that when 
he would take a break for lunch 
or changed clothes, he would be followed and observed by 
Chris, Richard, or Joe Palagonia.7Veras also testified, without contradiction from Chris 
Palagonia, that after he began to organize, Palagonia was con-stantly ﬁyelling at him.ﬂ  Prior to Veras™ organizational activi-
ties, Chris Palagonia did not yell at him. 
As related above, the election was held on July 28, which re-
sulted in determinative challenge
s, as well as objections filed by both Respondent and the Union.
  While these matters were pending, Respondent terminated both Veras and Polanco in 
August and September respectively.
8  On October 26, after the 
issuance of the Regional Directo
r™s report, 3 challenges were 
opened, resulting still in an indeterminate election, and the 
 7 All three Palagonia™s denied supervising any employees closely at 
any time. 
8 The facts relating to these terminations will be detailed below.  PALAGONIA BAKERY CO. 519instant hearing directed with respect to the remaining chal-
lenges and the objections. After the election, Desgraves testified that Respondent 
ﬁabusedﬂ him, by assigning him to 
work in a hot oven, and then 
immediately assigning him to go to the freezer.  Prior to the 

election, he had not been assigned to work on the oven, so 
therefore had not been compelled to go to the freezer immedi-
ately after working on the oven. 
Desgraves also testified, without refutation from Chris 
Palagonia, that after the electi
on, on several occasions, Chris Palagonia yelled at him for punching in 10 or 15 minutes early, 
accusing him of ﬁstealing time.ﬂ  According to Desgraves, 
Palagonia had never yelled at him 
about this problem, prior to the election.  On one of these occasions, sometime in Novem-

ber, after yelling at Desgraves 
for allegedly ﬁstealing time,ﬂ 
Chris Palagonia called Desgrave
s a ﬁslaveﬂ and a ﬁfucking piece of shit,ﬂ in front of several other employees.
9On August 24, at about 7:30 p.
m., Veras was picking up gar-bage from the floor near the oven, when he was approached by 
employee Herman Cera, who as
ked for his home address. While Cera and Veras were talking, Chris Palagonia came over to the two workers.  Chris spoke to Veras, but not Cera. And 
asked, ﬁ[W]hat are you doing talking, you™re not working?ﬂ  
Veras did not reply.  At that
 point, Palagonia called Veras a 
ﬁmotherfucker Dominican,ﬂ and added that he was not work-ing.  Again, Veras made no response, at which time, Palagonia 
took the garbage can, which Veras was on his way to empty, 

and threw it and a sweeper about 10 feet.  Chris Palagonia then 
told Veras that he was going to the office to look for a camera 
to take a picture and walked away.  Veras then picked up the 
sweeper and the garbage and went to the yard to throw the gar-
bage out.  As Veras was transf
erring the garbage from the small 
can to a bigger container, in the yard, Chris Palagonia ap-
proached Veras and again called Veras a ﬁmotherfucker Do-
minican.ﬂ  After Veras finished transferring the garbage, as he 
was walking back from the yard to the plant, Palagonia once 

more called Veras a ﬁDominican motherfucker.ﬂ  At that point, 
Veras asked Palagonia why he 
was calling Veras a ﬁDomincan 
motherfucker.ﬂ  Palagonia responded yes and put his hand on 
Veras™ chest. 
Veras and Palagonia walked into the plant together and 
stopped at the oven where Cera was working.  Also present 
were employees Rafael Dominguez and Rubian Hernandez in 
addition to Cera.  As they reached the oven, Palagonia ordered 
Veras to go back to work.  Ve
ras did not reply.  Palagonia 
raised his voice and told Veras to go back to work, ﬁor I will 

send you home.ﬂ 
                                                          
                                                           
9 My findings above with respect to the various statements made to 
and actions taken by Respondent™s 
officials with respect to Respon-
dent™s employees is based on the mutually corroborative and credible 
testimony of Peralta, Gonzalez, Desgraves, Veras, and Polanco.  I note 
that Peralta and Desgraves are cu
rrent employees of Respondent, and 
not discriminatees.  Therefore, thei
r testimony, where adverse to their 
employers is considered more worthy of belief
.  Stanford Realty Asso-
ciates, 306 NLRB 1061, 1064 (1992); 
Molded Acoustical Products
, 280 
NLRB 1394, 1398 (1986).  Moreover Gonzalez although no longer 
employed by Respondent has nothing 
to gain by testifying against 
Respondent in this proceeding. At that point, Veras ﬁlost it,ﬂ 
and began to curse at Palagonia in English and in Spanish.
10  Veras in English said, ﬁ[F]uck 
you, fuck the bakery, you™re a motherfucker.ﬂ  Veras then con-
tinued, ﬁ[T]he Union is coming 
soon, we™ll see.  We™ll go to court.  I™ve got the Union.ﬂ  Palagonia said, ﬁ[W]e™ll see, we™ll 
see,ﬂ and then speaking to other employees who were present, 
said, ﬁ[L]ook, look at this guy.  Look what he™s doing, scream-
ing and hollering.ﬂ Palagonia then walked away from 
Veras.  Veras then pointed his middle finger at Palagonia,
 while Palagonia™s back was turned.  Palagonia did not see this event, but it was apparently 
reported to him by someone, possi
bly Supervisor Castiblanco, 
who also allegedly related to 
Palagonia the Spanish words used by Veras during the incident. 
My findings set forth above concerning the events of August 
24, are based on a compilation of the credited testimony of 
Veras, Palagonia, employees Ce
ra, Ramirez, Dominguez, and 
Louis Gilberti, a supplier of Respondent who happened to be 
present on that day.  I note that
 the testimony of the employee 
witnesses essentially confirm Pa
lagonia™s testimony that Veras 
cursed at him after he told Veras to return to work, and I have 
so found.  However, it is significant that none of these wit-
nesses heard the entire conversation, nor did they hear any con-
versation between Palagonia and Veras in the yard.  In these 
circumstances, I credit Veras™ version of the events preceding 
his conduct of cursing at and giving the finger to Palagonia.
11  I 
also rely in part on the failure of Respondent to call as a wit-

ness, its supervisor, Jose Castib
lanco, who was a witness to the incident, and who allegedly re
ported to Palagonia on what he had heard and seen.  In such ci
rcumstances, I find it appropriate to draw an adverse inference that
 his testimony with respect to 
this incident would not have favorable to Respondent™s case.  
United Parcel Co.,
 321 NLRB 300 fn. 1, 308Œ309 fn. 21 (1996); Ready Mix Concrete, 317 NLRB 1140, 1143 fn. 16 
(1995); Basin Frozen Foods, 307 NLRB 1406, 1417 (1992). Chris Palagonia further testified that he immediately reported 
the incident to Joseph Palagonia on the phone.  Joseph replied 
that he would look into the next day.  The next day, the Palago-
nia™s met and after again discussing the previous days events, 
Joseph indicated to Chris that Veras should be fired and Chris agreed.  Chris denies that Vera™s union affiliation came up dur-

ing their conversation, but doe
s recall Joseph saying that if 
Veras was a union supporter, he
™s probably going to file 
charges.  Thus, Chris asserts that
 he replied, ﬁ[I]f it happens, it 
happens.ﬂ Joseph Palagonia testified that on August 24, his cousin Chris told him about the argument with Veras, and that after 
being told three or four times to go back to work, Veras ex-
ploded, called Chris a ﬁmotherfuck
erﬂ and gave him the finger.  
Joseph alleges that he asked Chri
s if he did anything to provoke 
 10 Veras also called Palagonia a name in Spanish which translated 
means ﬁdummy.ﬂ 
11 I credit in this regard the testimony of employees Dominguez and 
Ramariez that Veras gave Palagoni
a the finger behind his back, so 
Palagonia could not see it.  These findings are contrary to the testimony 
of Palagonia, who insisted that Veras gave him the finger directly into 
his chest, and to Veras, who denied 
that he gave Palagonia the finger at 
all.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 520Veras and Chris said no.  Jose
ph asked if there were any wit-
nesses, and Chris replied that there were three employees, plus 
Supervisor Castiblanco.  Joseph contends that he asked Chris 
why he didn™t fire Veras on the 
spot.  Chris allegedly replied 
that ﬁwith all of this stuff with the union,ﬂ he didn™t want to 
make waves.  Joseph replied that he was going to find out 
what™s going on and they would talk the next day.  Joseph fur-
ther testified that he immediately called Castiblanco on the 
phone, who allegedly confirmed wh
at Chris had told Joseph.  
Castiblanco also allegedly told Joseph that three employees 
witnessed the incident.  One of the employees, Rubian Rami-
rez, was there at the time, so Joseph contends that he asked 
Castiblanco to put Ramirez on the phone.  Joseph asserts that Ramirez told him that Veras called Chris a ﬁmotherfuckerﬂ and 
cursed at him in Spanish.  Joseph then asked Castiblanco if 
everyone knows that Veras calle
d Chris a ﬁmotherfucker,ﬂ and that Chris walked away.  At that point, Joseph asserts that he 

made up his mind that Veras must be fired.  Joseph did not 
speak to the other employee witnesses about the incident or to 

Veras to get his version.  According to Joseph, there was no 
need to get Veras™ version, because he admitted that he cursed 

at Chris and everyone in the ba
kery knew about it.  When asked 
if it might have made a difference, that as Veras testified 

herein, that Chris cursed at Vera
s first, Joseph replied that he 
was ﬁalmost positiveﬂ that his cousin wouldn™t do that. 
On the day of the discharge, 
Joseph contends that after dis-cussing the incident personally with
 Chris, Joseph said, ﬁI think 
we should let him go.ﬂ  Chris ag
reed, although Joseph said that 
Respondent would probably get ch
arges.  After checking with Respondent™s attorney, Respondent
 decided to terminate Veras on that day.  While Chris is the cousin and president of the 
Company and could and has fire
d people on his own, he gener-
ally relies on Joseph in regard to personnel decisions, who as 

the general manager is entrusted with that authority. 
Castiblanco, as noted although a supervisor of Respondent was not called to testify in this proceeding, nor was any expla-

nation given for Respondent™s failure to call him as a witness. Respondent did call several empl
oyees witnesses as detailed 
above, namely Dominguez, Cera, 
and Ramirez.  Respondent™s attorney spoke to the employee on September 11, took affida-

vits from them, and obtained written assurances from the em-
ployees, which comply with the 
Johnnie™s Poultry, 196 NLRB 770 (1964), safeguards.  However, on September 11, prior to employees Cera and Dominguez 
being interviewed by Respon-
dent™s attorney, Chris Palagonia,
 told both of these employees 
that they ﬁhadﬂ to testify and 
talk to Respondent™s attorneys. 
Moreover, on March 8, 2001, the day that these employees 
testified at the instant trial, the employees met with Respon-
dent™s attorneys in a conference 
room located next door to the 
hearing room.  During that meeting the attorneys did not show 
the employees or make reference to the documents that they 
signed on September 11, 2000, which detailed the 
Johnnies Poultry safeguards.  They did show the employees their affida-
vits that they had given on Se
ptember 11, and discussed the testimony that they were about to give. 
Respondent contended in its objections to the election, that employee Desgraves, who was the Union™s observer at the 

election, called Joseph Palagonia a ﬁmotherfuckerﬂ in the pres-ence of the company observer, the Board agent, and the 
Board™s interpreter.  Desgraves was not terminated for this 
alleged conduct.  According to Joseph Palagonia, he chose not 
to terminate Desgraves, even
 though Desgraves had called him a ﬁmotherfuckerﬂ for several reasons.  These reasons include 
Desgraves was not on the payroll at the time, since the com-
ments were made at the election,
 they were not made in the 
presence of other employees, other than the company observer, 

and he was not refusing orders at
 the time.  Thus, in those cir-
cumstances, Palagonia testified that
 he did not think it was fair to fire Desgraves at that time. 
Polanco, as noted above had received permission, without 
qualification, to take his 5-week 
vacation starting in late June.  
However, he canceled that reque
st and as also detailed above, 
after hearing the news that Pola
nco was not taking his vacation, Chris Palagonia called Polanco a ﬁmotherfuckerﬂ and accused 
him of bringing in the Union.  Shortly after the July 28 election, 
Polanco approached Joseph Palagonia, and asked to go on va-cation on August 7 and to return
 on September 8.  Palagonia responded that Polanco could go, and when he returns, if there is work, Respondent would give it to him.  In this regard, Po-
lanco had been, employed by Respondent for 6 years and every 
year, he would go on vacation for 6 weeks to Santo Domingo.  
In each of those prior years, he never had any problems with 
getting permission to go for 6 weeks, and was never told by any 
official of Respondent that there would only be a job for him 
when he returned if there was work available. 
Subsequent to Polanco™s conversation with Palagonia, Re-
spondent received a letter dated August 2, from the Union™s 
attorney, confirming an alleged oral understanding between 
Polanco and Respondent that Palanco can be away from Re-
spondent from August 7 and to return on September 8. Respondent™s attorney responded 
by letter, dated August 3.  
This letter asserts that no oral understanding was reached with 
regard to Polanco™s ﬁextended leave.ﬂ  It further asserts that when extended leaves are taken, Respondent does not guarantee 
their jobs.  Thus, the letter continues, ﬁconsistent with the Bak-
ery™s longstanding practice, if Mr. Polanco™s job is filled by the 
time he is ready to return to work on Friday, September 8, 
2000, and no other suitable position is
 available, he will not be returned to work at that time.  His return to work would then be 
contingent upon a suitable position becoming available.ﬂ 
Notwithstanding this response, 
Polanco went on his vacation, and returned to Respondent on S
unday, September 10.  On that 
date Polanco was informed by 
Joseph Palagonia that there was no work available for him, and 
said that he was going to call Polanco on Friday.  Palagonia did not tell Polanco to call Re-

spondent to see if there was work available in the future.12Respondent did not call Polanco on Friday as promised, or 
on any other day.  Thereafter 
Polanco never called Respondent subsequent to September 10 to
 inquire about work opportuni-ties. On or about August 21, Responde
nt hired Osvaldo Garcia to replace Polanco as a porter.  According to both Joseph and 
Richie Palagonia, Respondent needed a replacement for Po-
                                                          
 12 I credit Polanco over Joseph Palagonia™s contrary testimony in this 
respect.  PALAGONIA BAKERY CO. 521lanco, and Garcia who had been
 previously employed by Re-
spondent, had been making inquires about returning to work for Respondent.  Both Richard and 
Joseph Palagonia insist that Respondent™s policy had always been that when an employee 
extends his vacation past Responde
nt™s allowed time, they are 
permitted to return to work, only if their job has not been 

filled.13  In that regard, Respondent™s witnesses concede that this pol-
icy was never put in writing, but
 contend that employees are 
told about it when they leave for extended vacations, just as 

Polanco was when he left in A
ugust.  However, neither Richard nor Joseph Palagonia could dis
pute Polanco™s credited testi-mony as detailed above, that he 
was never told about this policy 
in any prior years.
14  Indeed, Chris Palagonia did not deny Po-
lanco™s similar credited testimony that in May when he initially 
asked to go on vacation starting in late June, Chris granted him 
permission without any qualifi
cation and without indicating that his job might not be available if he returned after 5 weeks. Joseph Palagonia did not dispute Polanco™s testimony that in 
past years, Respondent always 
permitted him to return to his 
job after an extended 5Œ6-week vacation.  Joseph Palagonia did specifically recall in the past 
of two occasions when Respon-dent took Polanco back after his extended leave, because there 
was work available for him.  Palagonia could not recall the 
circumstances that led to the availability of a job for Polanco on 
the other occasions.  He testified that generally Respondent 
tries to replace everyone who takes a vacation in excess of 1 
week, and sometimes it cannot find anyone and sometimes they 
hire someone who doesn™t work
 out, and sometimes someone else leaves.  In 2000, Joseph a
sserts that Respondent sought to replace Polanco after 2 weeks, and that Richie Palagonia had been contacted previously by 
Garcia about a job, and Joseph authorized Richie to hire Garcia, which was done on August 21. Respondent also hired nine other employees subsequent to 
its refusal to take back Polanco, in such classifications as pack-
ers, mechanics and bagel workers.  During his 6 years of work-
ing for Respondent, Polanco worked in production, on the oven 
and worked with bagels and rolls.  Respondent™s witnesses 
gave no explanation as to why it 
did not offer, or consider hir-ing Polanco for any of those positions. 
Moreover, as noted above, Veras who was also a porter, was terminated on August 25, and was not replaced.  Thus, when 
Polanco sought to return on September 10, Respondent was still 
one porter short.  Respondent™s
 witnesses provided no explana-tion as to why it simply did not permit Polanco to replace 
Veras, rather than tell Polanco that there was no work for him.  
Nor did Respondent provide any ot
her explanation, such as loss of work or any other reason why it concluded that there was no 
work for Polanco on September 10.                                                           
                                                           
13 Richie Palagonia testified that Respondent gives its employees 2 
weeks vacation, while Joseph Pala
gonia contends that Respondent allows 1 week. 14 Former employee of Respondent 
Quinonez Buenaventura testified 
that in 1993, he took a 4-week vacation, was allowed to return to work, 
and was never told by Respondent prio
r to leaving, that his return to 
work would be dependent upon the availability of work. 
Joseph Palagonia testified that 
its treatment of Polanco was consistent with its treatment of several employees.  According 

to Palagonia, in the year 2000, five employees took extended 
vacations, ranging from 4 to 15 weeks, and in each instance 
when these employees sought to 
return to work their request 
was denied by Respondent, because there was no work avail-

able for these employees.  Palagoni
a testified that in connection 
with the investigation of the instant charges, he looked at Re-
spondent™s records, and was able 
to find on the computer screen the dates that these employees left for vacation and the dates 
that they requested to return to work and they had been re-
placed.  These records that Palagonia asserts that he looked at 
in order come up with this information were not introduced into 
the record.  However, Palagonia did testify that he specifically 
recalled three of the employees mentioned and that they were 
not given jobs when they sought to 
return.  He also testified that 
one of these employees Martin Luther, he recalled speaking to 

personally about the matter before Luther went on vacation.  
Palagonia contends that he told Luther, who was planning to go 
to Santo Domingo for 4 or 5 weeks, that if he goes for that 
long, he ﬁmight not have a jobﬂ when he comes back.  Palago-
nia further recalls that when Luther returned after 5 weeks, 

Respondent had nothing available for him and did not permit him to return to work. 
The record also reveals that prior to the trial, the General 
Counsel subpoenaed records that would show the duration of 

vacations taken by all unit employees for a 3-year period back 
to 1998.  At the start of the trial, Respondent indicated that it 
did not turn over such records to the General Counsel, because 
it does not keep records in the form requested.  However, upon 
discussion on the record, on the first day of trial, Respondent 
conceded that it did have payroll records from which that in-
formation could be obtained, a
nd promised to either go through its records and create the document containing the information 
sought by the General Counsel, 
or submit to the General Coun-
sel the underlying records which contain the relevant informa-
tion.  Insofar as the record discloses, Respondent never submit-ted these promised documents to the General Counsel. B.  Case 29ŒRCŒ9507 1.  The challenges 
All of the disputed challenges were made by the Union.  Six 
of the challenges15 were made on the basis of alleged supervi-
sory status.  The seventh challenge, to the ballot of Patricia 
Palagonia was on the grounds of her special status as a relative 
of the Palagonia™s, her not bei
ng in the unit, and her alleged confidential status. The Union presented a number of witnesses in support of its 
challenges, who were the same witnesses presented by the 
General Counsel in the CA cases.  As I have described above, I 
have generally credited their witnesses in the CA cases, and I 

similarly credit their testimony concerning the challenged vot-
ers. 
Respondent on the other hand pr
esented no witnesses to di-rectly contradict the testimony
 of these witnesses concerning 
 15 Gibbs Saintvil, Mario Arroyave, Leonard Pitter, Frank (Cheech) 
Sigismondi, Uriel (Sanchez) Londano, and Alexander Justi. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 522the alleged supervisory status of
 the disputed individuals.  It merely presented generalized te
stimony that these individuals 
did not posses any of the specific indicia set forth in Section 
2(11) of the Act, without addressing any of the specific testi-
mony offered by the Union™s witnesses. 
I therefore credit these witnesses, and find the following 
facts.  Gonzalez, who as related above was employed by Re-
spondent as a consultant to perform accounting functions, was 
told by Arroyave that he was a maintenance supervisor, by 
Londono that he was in charge of the morning shift, and by 
Justi that he was the foreman of
 the night shift, and by Sigis-
mond, that he was a foreman.  Gonzalez also saw some records 

of Respondent that identified Saintvil as a foreman. Saintvil punched a timecard, but Londono, Sigismondi, Ar-
royave, and Justi did not.  Gonzalez 
testified credibly that all of 
these individuals would initial timecards of employees.  In such 
cases, the initials would be n
ecessary before Gonzalez would 
be authorized to pay overtime 
to the employees.  Thus, Gon-
zalez was told by Joseph Palagonia that, it was the direct super-

visor™s responsibility to initia
l the overtime for employees, 
before employees could get paid 
overtime.  Similarly, when the 
time card machine malfunctions, the employees would initial 
the employees timecards to authorize payment to these employ-
ees. 
At various times, Arroyave to
ld Gonzalez that he had rec-
ommended to Chris Palagonia that certain employees receive 
raises.  However, the raises were not given until the 25Œ50-cent 
raises given to employees 
in June, as detailed above. Londono™s salary is $500 per week, the same salary as 
admitted Supervisor DiBua.  Pitter™s salary was $600 per week, 
Arroyave™s was $300, Saintvil 
made $236, Sigismondi made $325, and Justi made $206.16Polanco was hired by Respondent
 in 1995.  At that time, 
Richie Palagonia after speaking to Polanco, called Londono and asked Londono if he needed empl
oyees to work on the ovens.  
Londono replied yes, and Polanco 
was then hired to work on 
the oven. In September 1999, Desgraves was hired by Respondent, and 
began working from 9 a.m. to 5 p.m.  At that time, after speak-
ing with Londono, he was hired by
 Richie Palagonia.  Richie Palagonia told Desgraves that 
Londono was his supervisor, and instructed Londono to show Desgraves where he will be work-
ing.  Three days later, L
ondono brought Desgraves to Richie 
Palagonia, and told Richie that he wanted Desgraves to work 
from 12 noon to 10 p.m.  Desgraves protested saying that the 
time is not good for him because he is going to school.  Richie 

replied that Desgraves would have to accept the change of 
hours.  Thereafter, Desgraves continued to work from 12 noon to 10 p.m. for some period of time, until his shift was changed 

to 7 a.m. to 5 p.m. When Desgraves worked the 12 noon to 10 p.m. shift, his 
lunch hour would start at either 2:30 or 3 p.m., and Londono 
would make the decision when Desgraves would start.  On one 
occasion, Desgraves asked Londono if he could eat at 3 p.m.  
                                                          
 16 Peralta and Desgraves who identif
ied Londano as their supervisor 
received salaries of $355 and $286 respectively.  Veras received a 
weekly wage of $236 while Polanco was paid $330. 
Londono replied, ﬁ[Y]ou have to 
wait.  I™m the boss.  I don™t 
have enough people.ﬂ On another occasion, Desgraves got sick on Sunday and 
wanted to go home.  He told Londono that he was sick and 
could not stay, and felt like he was going to vomit.  Londono 
told Desgraves, ﬁ[I]f you go,
 don™t return tomorrow.ﬂ  Des-graves then went to Richie Palagonia and told Richie that he 
was truly sick and could not stay. 
 Richie replied that ﬁI™m not 
the manager of the back.  Whatever Sanchez said, you have to 
agree with him.ﬂ  Desgraves therefore stayed and worked until 
6 p.m., and eventually spent 2 weeks in the hospital. 
Desgraves, Peralta, Ve
ras, and Polanco all testified that Lon-dono was the production supervisor of about 15 employees in 
the bakery department.  Londono is in charge of the shift that 
starts at 6 a.m. and ends at 2 p.m.  In that capacity, Londono 
assigned work to the employees, 
and trains the new employees 
concerning their responsibilities towards Respondent.  Accord-

ing to Desgraves, Londono has the same job as DiBua and Castiblanco (both admitted supe
rvisors of Respondent), except that DiBua and Castiblanco perform these functions on differ-ent shifts. If Londono needs a porter to work in the production depart-
ment, he makes the decision, a
nd asks the porter to come to perform production tasks.  In such cases, Londono signs that 

employees timecard to make sure the employee gets paid.  If 
the breads are cooked and must be taken to the freezer, Lon-
dono will call employees from the freezer department, and 
order them to bring the breads to the freezer.  Initially, Peralta 
was assigned to take bread out of the oven.  After another em-
ployee left, Londono changed Pera
lta™s job assignment to tak-ing bread out of a machine. While Veras was employed by 
Respondent as a porter, he would once or twice a week be assigned by Londono, Castib-
lanco, or DiBua to perform wo
rk in the production department, such as mixing dough.  Genera
lly, Londono would ask Veras to 
work in the production department on Sundays, when the regu-
lar employee would be absent, which was usually once or twice 
a month.  Veras was the only 
porter that Londono asked to mix 
dough, since it requires skills such as knowing the amounts of 
water that needs to be put in for a pound of flour.  Veras also 
observed Londono changing job assignments of the 15Œ17 em-
ployees that he supervises, such as changing from one machine 
to another or changing them from the machine to pushing a 
cart.  At times, when a worker in production would go to lunch, 
Londono would ask Veras or other porters to put boards in the 
oven or otherwise fill in for the employees going to lunch. 
When overtime is needed, particularly when employees are 
absent, Londono would make the 
decision on his own, without checking with anyone, to 
assign employees overtime. 
All the machines under Londono™s supervision are not the 
same, some are more difficult to
 operate than others, and Lon-dono decides which employees perform work on which ma-
chine based on his assessment of the employees™ ability to op-
erate that machine. 
Polanco worked for Respondent for 7 months under Lon-
dono™s supervision.  When Polanc
o arrived at 6 a.m., the oven was not working so Londono would 
give Polanco other things to do until 9 a.m., when the oven began operating.  If overtime 
 PALAGONIA BAKERY CO. 523was needed, Londono would authorize the overtime for Po-
lanco.  When Londono left for the day, DiBua replaced him as 
supervisor, and DiBua authorized overtime. Desgraves testified that Arroya
ve and Saintvil are managers 
of the cleanup crew.  Peralta stated that he has seen Arroyave 
serve as supervisor of the people who clean.  Although Peralta is not a porter, he claims that he observed Arroyave supervise 
the porters. In that regard, Peralta observed Arroyave tell peo-
ple what to do and give direction to them such as ﬁclean this, clean that.ﬂ Veras testified that when he worked as a porter, Arroyave 
and Saintvil were his supervisors.  Both Chris and Richie 
Palagonia told Veras that they 
were his supervisors.  Veras came to work at 12 noon, and at about that time Arroyave was 
leaving.  However, before he would leave, Arroyave would tell 
Veras what to do, and if there 
was an emergency, he would tell 
Veras ﬁclean first this area, have it done soon.ﬂ According to Polanco, he was supervised as a porter by 
Steve Todo (an admitted supervisor of Respondent) and Saint-

vil.  Todo at one point had an
 operation, and Respondent had a meeting of porters.  At that time Chris told the porters that 
Saintvil would become the supervisor of porters.  While Todo 
was out, Polanco asserts that Respondent promoted Arroyave 
also to be a supervisor of porters.  Polanco claims that Ar-

royave ﬁtook careﬂ of the Hatians and Saintvil supervised the 
Dominicans.  In that regard, Arroyave and Saintvil directed the 
employees, told them what to 
do, and say ﬁdo that, do here, do 
there.ﬂ Prior to the election, Polanco also worked in the shipping 
and receiving department from time to time.  On those occa-
sions, Richie Palagonia would transfer him temporally from the 
oven to that department.  Accord
ing to Polanco, when Richie Palagonia was not present in the shipping and receiving de-
partment, in the mornings, Alex Justi was the supervisor.  In 
that regard, Justi would direct Polanco to pick up the boxes and 
collect the boards.  Justi also had a desk in the shipping and 

receiving area that he shared with Richie and Anthony Palago-
nia and Sigismondi. Polanco also observed Sigismondi directing people in the 
shipping and receiving department.  In that regard, Polanco was 
helping Sigismondi roll the bread boards with plastic, and Sig-
ismondi would direct Polanco to 
take the plastic out.  The re-cord also reflects that in Case 29ŒRCŒ7825, Sigismondi, testi-
fied on behalf of Respondent during a hearing on Respondent™s 
objections in November or December 1991.  The hearing offi-
cers report characterized Sigismondi, as Respondent™s ﬁman-ager,ﬂ with no further descrip
tion of his duties and responsibili-ties at the time. 
Patricia Palagonia is the wife of Anthony Palagonia, who is 
an admitted supervisor of Respondent and the brother of Joseph 
Palagonia.  Anthony Palagonia ha
s no ownership interest in Respondent and is not a corporate officer.  Patricia Palagonia 
works in the office where she is under the supervision of Joseph 
Palagonia.  She is not supervised by her husband Anthony, who 
in fact, works a different shift than her husband. She performs filing and bookkeeping functions.  When em-
ployees are hired by Respondent, Patricia obtains personal in-
formation from these employees, such as their social security 
number, passport, or resident alie
n card.  She prepares a folder 
for each individual and turns it over to Gonzalez. 
Gonzalez generally prepares the payroll checks for each em-
ployee, including its supervisors.
  After Gonzalez prepared the payroll checks, he would turn th
em over to Patricia Palagonia, who would ﬁstampﬂ Christopher 
Palagonia™s signature on each 
check.  She also takes orders that come in over the phone and 
will either bring them out to the plant and give the orders to 
DiBua or another supervisor, or call the supervisor into the 
office and give him the order.  Patricia also will document the 
order that comes in, sort out accounts payable files and place 
them back into the file cabinets.
172. The objections Respondent™s sole witness with respect to its objections to 
the election was Joseph Palagonia.  He testified on direct ex-
amination that on the day of the 
election, the last session began at 8 p.m.  After the polls were
 opened, Palagonia heard an ar-gument between Jose Merced, and DiBua Joseph asserts that he 
came over and asked Merced wh
at he was doing and telling Merced, ﬁ[Y]ou don™t belong here
.ﬂ  Palagonia alleges that 

Merced answered, ﬁI don™t have to listen to anybody, fuck 
you.ﬂ  At that point, according to Palagonia, Merced left the 
building.  After Merced left the building, Palagonia testified 
that Merced was screaming through the windows and yelling all 
kinds of stuff in English and Spanish through the windows.  
Palagonia adds that there were 10Œ15 employees in the polling 
area at the time, who could hear Merced yelling. 
On cross-examination, Palagonia admitted that the front en-
trance to the premises was closed during the election, and in-
sists that these doors were clos
ed during the morning session as well, as per a discussion with the Board agent in Merced™s 
presence.  Palagonia also insisted that Merced did not tell him 
why he was in the premises on that day.  He also testified that 
after Merced left, DiBua told Palagonia that he had ordered 
Merced not to come into the bakery and Merced had replied, ﬁI 
don™t have to listen to you.ﬂ  Pa
lagonia also denied that he saw any other people with Merced at the time, and insists that until 
the Union filed its objections, he did not know what caused 
Merced to come into the bakery. 
Merced then provided his testimony with respect to the inci-
dent.  According to Merced, Respondent had kept the front 
entrance opened during the earlier polling periods, but for the 
evening period, Joseph Palagonia came out and announced to 
Merced that he was going to close the main entrance.  Merced 
asserts that he protested that people would be unable to get into 
vote.  Palagonia answered that they could enter the facility 
through the back, and that he would post a sign at the front, 
informing voters to enter through the back. During this polling period, Merced testified that he picked up two employees, Yessina Chavez and Jose Medina.
18  Merced 
directed them to go in through the back as Palagonia had in-

structed.  Three minutes later, the employees informed Merced 
                                                          
 17 My findings with respect to Patricia Palagonia™s functions are 
based on a compilation of the credited portions of the testimony of 
Gonzalez and Joseph Palagonia, which is substantially in accord as to 
her responsibilities.  Patricia Palagonia did not testify. 
18 They are husband and wife and Chavez was pregnant at the time. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 524that Londono was by the back door and wouldn™t let the em-
ployees vote.  Merced further testified that he then asked the 
employees to follow him.  He walked through the parking lot to 
the back entrance.  He was confronted by Londono who said, 
ﬁ[W]here the fuck are you going?ﬂ  Merced replied that these 
people have a right to vote, they are on the 
Excelsior
 list and that Londono had denied them access.  Londono answered, 
ﬁ[F]uck that.  You™re not coming in, I don™t care what you say.ﬂ  
Merced at that point, grabbed Chavez by the arm, opened the 
back door, and walked both employees into the building.  He 
walked with the employees about
 10 feet into the plant and directed the employees to go to the polling area, which was 75 

to 100 feet away from where Merced was standing.  The em-
ployees then went to the polling area and voted.  Meanwhile, 
Londono followed Merced into the bakery and continued to 
curse at him.  Londono said, ﬁ[M]other fucker, I told you that 
you can™t come in here.ﬂ  Merced raised his voice and said, 
ﬁ[Y]ou™re the motherfucker.  Don™t talk to me that way.ﬂ 
At that point, according to Merced, Joseph Palagonia came 
over.  He asked Merced, ﬁ[W]hat are you doing here?ﬂ  Merced 
replied that he wanted Medina and Chavez to vote, and added 
that they were on the list.  By that time the employees had al-
ready voted.  Palagonia then asked Merced to leave.  Merced 
claims that he immediately left and denies that he cursed at 
Palagonia.  Merced also denies that he yelled and screamed 
outside the plant, after he left. 
 Further, Merced insists that 
employees in the polling area coul
d not hear his argument with Londono. Palagonia was then called back to the stand for rebuttal tes-
timony.  He testified that when he confronted Merced on the 
day of the election, Merced was in the packing area, which is 
20 feet away from the polling area.  He asserts that there were 
12Œ15 employees in the area that h
eard Merced curse at him.  
Palagonia also insists that if an employee was in the polling 

area at the time, the employee would have heard the cursing.  
However, Palagonia admits that he did not know if any em-

ployees were in the voting area at the time.  He did recall that 
Medina and Chavez had already voted, and were on their way 
out.  In fact, Palagonia recalls congratulating Chavez and ask-
ing when the baby was due? 
During this portion of his testimony, Palagonia recalled that 
Londono was present during the incident along with DiBua and 
that both of them were yelling and arguing with Merced.
19  Palagonia again denied that Merced told him why he was there 

or that he was bringing people into the premises to vote.  How-ever, on questioning by me, Palagonia admitted (contrary to his 
earlier testimony), that he was told by DiBua, that Merced 
sought to bring these two employ
ees into vote.  However, ac-cording to Palagonia, DiBua informed him that Merced insisted 
on coming in, but that DiBua had not denied entrance to the employees, but only to Merced, and that DiBua had permitted 
the employees to come into vote. 
                                                          
 19 Londano did not testify.  DiBu
a although called as a witness by 
Respondent as to other issues, did 
not testify about this incident. 
III.  ANALYSIS AND CONCLUSIONS A.  The CA Cases 1. Alleged conduct in violation of Section 8(a)(1)  of the Act (a) Alleged threats 
I have found that Chris Palagonia,
 at various times, told em-ployees that if they voted for the Union, he would close the 
company and employees would be forced to go on strike.  Such 
comments are clearly violative of the Act.  I so find.  
Dluback Co., 307 NLRB 1138, 1151Œ1152 (1992). Additionally, Chris Palagonia told employee Peralta that if 
the Union wins the election, the ﬁcompany is going to fail,ﬂ and 
that ﬁwe™re going to have problems.ﬂ  I conclude that these 
comments can reasonably be construed as an unlawful threat to 
close or to take other reprisals against the employees, if the 
employees support the Union, a
nd are violative of Section 8(a)(1) of the Act. While Peralta testified that he
 did not interpret Palagonia™s statement as a threat to close, th
is is not determinative.  Thus, it 
is well established that a ﬁfinding of restraint or coercion de-
pends not on the subjective impressions of employees, but on 
the objective standard as to whether such conduct reasonably 
tends to interfere with the free exercise of employee rights.ﬂ  
Wis-Pack Foods, Inc., 319 NLRB 933, 937 (1995); Helena Laboratories Corp., 228 NLRB 294, 295 (1977).  Palagonia™s 
remarks clearly met that standard, and are unlawful. 
(b) Alleged promises of benefit 
I have also found above that Respondent™s officials made several blatantly unlawful promises
 of benefit to employees, in 
order to discourage them from supporting the Union.  They 

include:  (1) Chris Palagonia™s inquiry of
 Veras what he wanted to 
stop organizing the workers, cash or a salary raise, and Chris 
Palagonia asking Veras the next day whether Veras was going 
to accept the offer that Palagonia made the day before. 
(2) Chris Palagonia promised Polanco a raise and a 2-week 
vacation, if Polanco told the Union that the employees didn™t 
want them here anymore.  Ch
ris added that Respondent would give him more than the Union, and asked him to tell other em-ployees that the Union will not help them. 
(3) Chris Palagonia™s statements to
 Desgraves in June that he would receive a 50-cent-an-hour raise if he voted for Respon-
dent, and if he convinced other Haitian employees to do the 
same. 
(4) Chris Palagonia™s informing employees at a meeting in 
July, that they would receive a 50-cent raise if they voted for 
Respondent. (5) In June, Chris Palagonia informed Peralta that if he voted 
against the Union, he would get ﬁall the benefits that you get 

from the company,ﬂ while adding that if the Union wins the 
company won™t be able to give Peralta all the benefits he would 
get if the Union doesn™t win.  PALAGONIA BAKERY CO. 525Further, at a meeting of employees in July, Joseph Palagonia 
after criticizing the Union for taking money from employees 
and driving nice cars, told employees, ﬁthe door is open for 
you, if you vote for the Union, you close the door.ﬂ  The Gen-
eral Counsel concedes that su
ch statements do not constitute 
unlawful threats to withdraw an
 existing benefit, since the comments merely reflects the effect that a 9(a) representative 
would have on Respondent™s policy. 
Ben Venue Laboratories, Inc., 317 NLRB 900 (1995).  However, the General Counsel 
contends that Palagonia™s remark
s constitute an unlawful prom-
ise of a new benefit to employ
ees, in violation of Section 8(a)(1) of the Act.  
Parts Depot, 
332 NLRB 670, 673 (2000).  
In that regard, the General Counsel argues that, since the record 

is barren of any evidence that Respondent had an ﬁopen doorﬂ 
policy prior to the organizing drive, or that such a policy had 
been advertised to employees, 
Palagonia™s statement represents a promise of a new benefit, in violation of the Act.  I disagree. The General Counsel misperceives its burden of proof in 
these circumstances.  
It is the General Counsel™s obligation to prove that the announcement by Palagonia represented a 
change of prior practice, and that his remarks therefore 
amounted to an unlawful promise of benefit.  The fact that the 
open door policy may not have been advertised to employees 

does not mean it did not exist.  Indeed, Joseph Palagonia credi-
bly testified that his office is always open to speak to any em-
ployee who wishes to speak to him. 
An examination of 
Parts Depot,
 supra, confirms my conclu-
sions.  Thus, the Board found a violation therein, because the 
employer had previously prevented employees from taking 
their concerns to the Employe
r™s division president, Bassett, 
and were told to bring their concerns only to the warehouse 
manager.  In such circumstances, the Board concluded that 
when Bassett during a meeting with employees, made reference 
to an ambiguous ﬁopen doorﬂ polic
y in the Employer™s manual 
and told employees that they 
could see himself or the opera-tions manager, this represented the articulation a new policy 
and improvement in working conditions in violation of the Act. In the absence of any evidence that Respondent had ever 
prevented or discouraged employees from speaking to Joseph 
or indeed to any Palagonia, a 
similar finding cannot be made 
here. I therefore recommend dismissal of this allegation of the 
complaint. 
(c) The wage increase 
During the week ending June 24, Respondent granted wage 
increases of from 25 to 50 cents per hour to six porters.  These 

raises were granted, during the same week after the Union 
made its demand for recognition, on 
July 19.  The timing of this 
raise by itself would be sufficient to raise an inference of 
unlawful motivation, which could be rebutted if Respondent could show that it decided upon su
ch increase prior to the ad-vent of the Union or that it was granted pursuant to Respon-
dent™s regular practices.  
Skyline Distributors, 319 NLRB 270, 275Œ276 (1995), Capitol EMI Music, 311 NLRB 997, 1012 (1993).  Here, there is significantly more evidence than the 
timing of the raise that indicat
es its unlawful nature.  Thus, after the raises were granted, Chris Palagonia criticized Gon-
zalez for giving some employees 
50-cents-an-hour raises rather than 25 cents an hour as Chris Palagonia had instructed.  
Palagonia told Gonzalez that he didn™t have the money to be 
giving out such raises, and added that his plan was to give raises of 25 cents now and 25 cents after the election.  This comment clearly connects the raise to the outcome of the elec-
tion. Respondent argues however that the wage increase was mo-
tivated by its receipt of a Board of Education contract, and that 
it was merely fulfilling a promise that it had made to employees 
in September 1999.  However, the record discloses that Re-spondent was not awarded the contract until August 14, over 7 
weeks after the raise was granted.  This evidence severely dam-
ages the validity of Respondent™s defense. 
Chris Palagonia attempted to explain this discrepancy be as-
serting that once it was informed by the Board that the previous 
bar on its right to bid was lifte
d, it believed that it would be granted the contract.  However, Palagonia furnished no testi-
mony and Respondent introduced
 no evidence to support this uncorroborated assertion, that Respondent had any reason to 
believe that merely because it had permission to bid on the 
contract, that it would in fact be the low bidder or otherwise be 
awarded the contract. More importantly, even if I were to credit Palagonia™s testi-
mony that he believed in Ma
rch or April that Respondent would win the contract, which I do not, such a finding would 
still not be sufficient to substa
ntiate Respondent™s defense.  
Thus, Respondent did not grant the raise in March or April, 
when Palagonia testified that Respondent believed that it would 
obtain the contract, but instead waited until the week of June 
24, over 2 months after the date that it allegedly became confi-
dent of winning the bid.  Respondent provided no credible ex-
planation for waiting until the week of June 24, to grant the 
raises, and could point to no particular or significant event that motivated it to select that date for the raise.  It goes without 
saying, that the date chosen 
was immediately after the Respon-
dent was notified that the Union was seeking to organize its 
employees. 
Palagonia did provide genera
lized and unconvincing testi-mony that it waited until late June to grant the raises for finan-
cial reasons, since it previously spent large sums to purchase 
machinery, and the machines were now working better.  He 
furnished no explanation as to the alleged connection between 
the new machinery working better and Respondent™s ability to 
give the raises.  As to his imp
licit assertion that the purchase of the machinery had hampered Respondent™s ability to give the 

raises, and that condition had changed by June, no records or 
other documents were produced to
 substantiate his vague and unconvincing testimony in this regard. 
Finally, it also significant that Veras and Polanco, the two 
leading union adherents, were not
 granted raises, although they 
perform the same porters work as the employees who received 
the raises.  Respondent provided no explanation for the failure 
to include Veras or Polanco in the group receiving raises.  This 
constitutes additional support for my conclusion that the raises 
were motivated by the appearance of the Union, and Respon-
dent™s desire to dissuade its employees from supporting the 
Union.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 526Accordingly, based on the foregoing analysis and authorities, 
I conclude that Respondent has violated Section 8(a)(1) of the 
Act by granting wage increases to its employees. 
(d) Alleged surveillance and giving employees the impression 
that their union activities were under surveillance It is well settled that statements to employees that suggest 
that the employer is closel
y monitoring the employees union 
involvement, unlawfully creates the impression that his union 
activities are under surveillance in violation of Section 8(a)(1) 
of the Act.  
Acme Bus Co., 320 NLRB 458, 477 (1995); Lex-
steel Industries, 311 NLRB 257, 258 (1993); Emerson Electric 
Co., 287 NLRB 1065 (1988). Here, the record establishes several instances of Respon-dent™s violating the Act in the 
fashion described in the above cases.  Thus, three days after the Union demanded recognition, 

Chris Palagonia yelled at Vera
s, called him an ﬁunhappy 
motherfuckerﬂ and accused him of trying to organize for the 
Union and getting the coworkers into the Union.  Similarly, in 
late June, Chris Palagonia yelle
d at Polanco, called him a 
ﬁmotherfucker,ﬂ and accused Polanco of being the one to bring 

in the Union.  These remarks of Palagonia are clear violations 
of Section 8(a)(1) of the Act. I have credited the testimony of Polanco that on June 23, the 
night of a scheduled union meeti
ng at Polanco™s house, he was driving several employees to th
e meeting in his car.  The evi-
dence establishes that Polanco 
and the other employees noticed 
that they were being followed 
by Joseph Palagonia.  After be-
ing passed by Palagonia,
 Polanco noticed that Palagonia made a U-turn and hid behind another vehicle, and then continued to follow Polanco™s car.  These circumstances lead to the reason-
able conclusion, which I make, that Palagonia became aware of 
the union meeting and was attempting to surveil the union ac-
tivities of Respondent™s employees. 
Respondent attempts to explain this event by the testimony 
of Palagonia corroborated by employee Torres that Palagonia 
has, at times, driven Torres home,
 which is in the general vicin-
ity of Elderts Lane, where part of the surveillance took place.  
However, I find this evidence unconvincing, since it was far 
from clear from their testimony that Palagonia taking Torres 
home occurred on the same day of the incident.  More impor-
tantly, the credited evidence of Palagonia following Polanco, 
including making a U-turn and hiding behind another car, is 
inconsistent with the alleged activity of driving Torres home.  
Moreover, Polanco credibly testified that no one was in 
Palagonia™s car on the day in question. 
Accordingly, I conclude that
 by Palagonia™s conduct, Re-
spondent has engaged in surveillance of its employees™ union 
activities, and has further violated Section 8(a)(1) of the Act.  
Chopp & Co
., 295 NLRB 1058, 1066 (1989); 
NLRB v. Nueva 
Engineering, Inc., 761 F.2d 961, 967 (4th Cir. 1985). (e) The alleged interrogations 
Immediately after receiving the Union™s demand for recogni-
tion, Respondent summoned employee Ivan Diarrio into the 
office, where both Joseph and Ch
ris Palagonia asked him if he knew anything about forming a Union?  I find this questioning 
to be coercive and violative of 
the Act.  The inquiry was made 
to Diarrio, who insofar as the 
record discloses was not an open and active union supporter, the questioning took place in Re-
spondent™s office, and was conducted by the two highest rank-
ing officials of Respondent.  These circumstances are sufficient 
to establish the coerciveness of the questioning, but coupled 
with the fact that it occurred in the context of and contempora-
neous with Respondent™s other 
unfair labor practices, as de-scribed above, there can be no doubt that the interrogation is 
violative of Section 8(a)(1) of the Act.  Parts Depot, Inc
., 332 NLRB at 672Œ673; Seton Co., 332 NLRB 979, 981Œ982 (2000); EDP Medical Computer Systems, 284 NLRB 1232, 1264Œ1265 (1987). Similarly, Peralta was questi
on by DiBua the day after a un-
ion meeting, and asked who had formed the committee of the 
Union?  The next day, Chris 
Palagonia asked Peralta why he 
was against the Company since he was working for the Com-
pany?  Palagonia accompanied th
ese questions with unlawful promises of benefit as I have concluded above. I find that both of these incidents are coercive and violative of the Act.  Once again Peralta was not shown to be an open 
adherent of the Union.  He was questioned by Palagonia, Re-
spondent™s highest official, which questioning was accompa-
nied by unlawful promises of be
nefit.  Such interrogation is 
clearly coercive.  See cases cited above. 
DiBua™s questioning, particularly in the context of Respon-
dent™s other pervasive unfair labor practices as described above, 
and below, reasonably tends to 
color the employees perception 
of the character and reasons for the inquiry, and renders such 
questioning coercive and unlawful.  
EDP, supra; Cardivan Co., 271 NLRB 563 (1984). The General Counsel also contends that Respondent violated 
the Act by failing to provide the appropriate 
Johnnies Poultry20 safeguards before conducting an investigatory interview.  Thus, 
in order to minimize the coercive impact of such an interview, 

while allowing the employer to investigate facts concerning 
issues in preparation for its defense, the Board requires the 
employer to  
 communicate to the employee th
e purpose of the questioning, assure him that no reprisals w
ill take place, and obtain his par-ticipation on a voluntary basis; the questioning must occur in 
a context free from employees hostility to union organization 
. . . .  When an employer tr
ansgresses the boundaries of these 
safeguards he loses the benefits of the privilege.  [Id. at 775.]  
 Here, in connection with preparing a response to the Region 
in response to the instant charges, Respondent™s attorney inter-
viewed several employees, and t
ook affidavits from them that it eventually submitted in 
support of its position. These affidavits were taken 
on September 11.  Prior to speaking with Respondent™s attorney, Chris Palagonia informed 
employees Cera and Dominguez that they had to testify, and he 
failed to give them any assurances against reprisals if they re-
fused.  After Palagonia brought the employees into the office to 
speak to the attorney, he left, and the attorney provided the 
employees with the appropriate 
Johnnies Poultry safeguards,                                                           
 20 146 NLRB 370 (1964), enfd. denied on other grounds 344 F.2d 
617 (8th Cir. 1965). 
 PALAGONIA BAKERY CO. 527and had them sign a statement to that effect.  The General 
Counsel argues that in these 
circumstances, Respondent has violated the requirements of Johnnie™s Poultry.  I agree. Notwithstanding the fact that the attorney provided the em-
ployees with the appropriate 
assurances before questioning them, prior to that, Chris Palagonia had informed the employ-
ees that they had to testify, w
ithout any qualifications.  In such 
circumstances, the employees c
ould not have felt free to re-
spond to the questions of Respondent™s attorney, or to believe 
that their participation was voluntary.  Moreover, the record 
reveals as I have found above that Respondent committed nu-
merous unfair labor practice, such as threats to close, unlawful 
wage increases and promises of 
benefit, interrogation, surveil-lance and creating the impression of surveillance.  Thus, these 
expressions by Respondent of
 hostility towards union activities 
of its employees, renders 
the questioning coercive. Adair Stan-dish Co., 290 NLRB 317, 331 (1988). Further, on the day that Respondent prepared Cera for the in-
stant trial in March 2001, Respondent™s attorney failed to give 
Cera any 
Johnnie™s Poultry assurances, and merely discussed 
his pending testimony.  Since the prior assurances that Respon-
dent™s attorney gave to Cera we
re not sufficiently close in time 
to the day of his testimony, Respondent cannot rely on these 

prior assurances to justify its fa
ilure to provide Cera with the requisite safeguards in March of 2001.  Le Bus,
 324 NLRB 588 (1997).  Therefore, I conclude that by its conduct in preparing 
Cera for trial, without providing Johnnie™s Poultry safeguards, Respondent has further violated Section 8(a)(1) of the Act. 2. The alleged violations of Section 8(a)(3) of the Act (a) Alleged unlawful changes in working conditions 
The complaint alleges and the General Counsel contends that 
Respondent unlawfully changed wo
rking conditions in several respects for employees Polanc
o and Desgraves, including 
closer supervision, imposing more onerous assignments, and changing their lunch hours in retaliation for their activities on 
behalf of the Union.  These a
llegations, as with all alleged 8(a)(3) violations mu
st be assessed under Wright Line stan-
dards, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 
1981); Portsmouth Ambulance Service, 323 NLRB 311, 321 (1997). Thus, the General Counsel must first establish that the work-ing conditions of the employees, 
was changed and that the em-
ployees™ union activities was a motivating factor, in the adverse 
changes. The starting point for this analysis is the union activities of 
the employees involved.  Here it is clear that both Polanco and 
Desgraves were active union adherents.  Indeed, the record 
establishes that they were two of three leading union organiz-
ers, along with Veras.  Polanc
o held union meetings at his home, wore union hats and shirts, and handed out leaflets and 
cards.  Desgraves also handed out union leaflets to employees, 
attended union meetings, and acted as the union observer at the 
election. Knowledge by Respondent of their union activities, is clear 
and not disputed.  Indeed, Joseph Palagonia admitted that he 
was aware of Polanco™s union activities.  Both employees were 
seen by supervisors distributi
ng union leaflets to employees.  
Degraves, in fact, gave one to Chris Palagonia, who responded 
by spitting on the documents. 
Moreover, both employees were di
rectly subjected to several 
statements that I have violative 
of Section 8(a)(1) of the Act.  
Thus, Polanco was directly accu
sed of being responsible for 
organizing employees, thereby creating the impression of sur-
veillance, was followed by Joseph Palagonia on the way to a 
union meeting, which amounted to unlawful surveillance, and 
was twice offered a raise and a additional vacation by Chris 
Palagonia, if he would abandon the Union and encourage other 
employees to do so.  Desgraves wa
s twice offered raises if he 
voted for the Respondent and if he convinced other Haitian 
employees to do the same.  These 
blatant violations of the Act coupled with the other violations described above, particularly 
including the unlawful wage increase granted to employees, 
constitutes substantial evidence of animus towards the union 
activities of its employees. 
Finally, these alleged unlawful changes all occurred shortly 
before or immediately after the July 28 election, which consti-
tutes highly suspicious timing. 
I now turn to the question of whether the General Counsel 
has proven that Respondent has 
made a change in working conditions of its employees as contended.  With respect to Des-
graves, one of the allegations is that after the election (where he 
served as an observer), Respondent directed him to work in a 
hot oven, and then immediately assigned him to go to the 
freezer, which Desgraves believed constituted ﬁabuse.ﬂ  How-
ever, since he had not been assigned to work at the oven at all 
prior to the election, he had not been compelled to go to the 
freezer, immediately after working in the oven.  Therefore, I 
cannot conclude that the General Counsel had established a 
change in his working conditions, by Desgraves being assigned 
to work on the oven immediately before working in the 
freezer.21In such circumstances, I cannot find that the Respondent™s 
assigning him to work in the freezer immediately after working 

in the oven is unlawful.  Moreover, I am not persuaded that this assignment amounts to more onerous working conditions as the 

General Counsel asserts. I therefore recommend dismissal of this allegation of the 
complaint. 
However, I have credited De
sgraves that Chris Palagonia yelled at him for punching in 10Œ15 minutes early and accused 
him of ﬁstealing time.ﬂ  Palagoni
a had never yelled at him for 
this problem prior to the election.  On one of these occasions, 
Palagonia accompanied this accusation by calling Desgraves a 
ﬁslaveﬂ and or ﬁfucking piece of shit.ﬂ  I find this conduct by 
Respondent to be in violation of the Act.  It does represent a change from prior to the election, and since Desgraves acted as 
the union observer and was a leading union adherent, I find that 
this activity was a motivating factor in Respondent™s actions.  
Respondent had given no explan
ation for Chris Palagonia™s conduct, since Chris Palagonia fu
rnished no testimony concern-
ing this incident, or any explanation for his conduct. 
                                                          
 21 While Respondent did begin assigni
ng him to work at the oven af-
ter the election, neither the complaint nor the General Counsel allege 
that this assignment violated the Act. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 528Therefore, I find that Respondent has not shown that it 
would have engaged in the same
 conduct, i.e., criticizing Des-graves for punching in early and cursing at him, absent his 
union activities.  It has thereby vi
olated Section 8(a)(1) and (3) of the Act. Polanco credibly testified that after he started to organize for 
Respondent, he began to be followed by Richie Palagonia when 
he went upstairs to change or if
 he wanted to talk to another employee.  Moreover, when he would also take a break for 
lunch or changed clothes, he 
would be followed and observed by either Richie, Chris, or Jo
seph Palagonia.  I find Polanco™s 
testimony believable and I cr
edit same over the unconvincing 
denials of the Palagonia™s. I also conclude, that in view of the fact that Polanco was a 
leading union adherent, and wa
s subject to numerous unfair labor practices as detailed above, that his union activities was a 
motivating factor in this increased supervision of his work.  

Since Respondent has offered no e
xplanation for its decision to constantly follow him around the plant, including at lunch and 

breaktime, I find that it has failed to meet its 
Wright Line bur-den of proof.  Accordingly, by its conduct in more closely su-

pervising Polanco, Respondent has violated Section 8(a(1) and 
(3) of the Act. I have also found above that Respondent changed the lunch 
hours of both Desgraves and Polanc
o.  As for Desgraves, he normally ate lunch at 12 noon with other Haitian coworkers.  

On July 26, 2 days before th
e election, Desgraves handed out 
prounion leaflets to employees, and to Chris Palagonia, who in 
turn spit on the flyer. 
The next day July 27, the day before the election, DiBua di-
rected Desgraves to eat lunch at 11 a.m. and to eat with Saint-
vil, who Desgraves considered to
 be a supervisor and who had been campaigning against the Union.  Thereafter, he was di-
rected to eat lunch at his normal time.  In these circumstances, 
the evidence is strong that Respondent™s conduct was motivated 
by a desire to isolate Desgra
ves from his fellow employees on 
the day before the election, and was unlawful.  Although DiBua 
was called as a witness, he was 
silent on the issue of changing 
Desgraves lunch hour on that day, and Respondent provided no 
other evidence or explanation for the change.  Therefore, I find 
that Respondent has violated Secti
on 8(a)(1) and (3) of the Act.  
Overnite Transportation Co., 332 NLRB 1331 (2000); 
Indiana Hospital, 315 NLRB 647, 654 (1994). Similarly, Polanco normally ate 
his lunch at 12:30 p.m.  On 
one of the days that Respondent conducted its campaign meet-
ings with employees (to which Po
lanco was not invited), Richie Palagonia changed Polanco™s lunch hour to 12 noon.  From that 
point on, until he went on v
acation on August 7, Polanco™s lunch hour continued to start at 12 noon.  In view of the timing 
of this change, as well as the animus directed towards Polanco, 
the evidence is sufficient to c
onclude, which I do, that this change of lunch hour of Pola
nco was motivated by his union 
activities.  Since Respondent as offered no explanation for this change of Polanco™s lunch hour, it has failed to meet its Wright Line burden of establishing that it would have changed his 
lunch hour, absent his union activ
ities.  Accordingly, Respon-
dent has once more violated Section 8(a)(1) and (3) of the Act. (b)  The discharges of Polanco and Veras 
The complaint also alleges and the General Counsel con-
tends that Respondent™s terminations of Veras and Polanco are 
also violative of Section 8(a)(1) and (3) of the Act.  Turning to 
Polanco, I find that the General Counsel has presented compel-
ling evidence that a motivating factor in Respondent™s decision 
to terminate him was Polanco™s union activities. 
In that regard, Polanco was one of the three leading union 
adherents and organizers amongst Respondent™s employees.  
He distributed authorization cards to employees, gave out union 
leaflets to employees in the 
presence of supervisors on Respon-dent™s premises, and held union meetings at his house.  He was 
subject to several unfair labor practices, such as surveillance (being followed by Joseph Palagonia going to a union meeting), 
creation of the impression of surveillance, by being accused by 
Chris Palagonia of bringing in the Union, accompanied by 
Palagonia calling him a ﬁmotherfuckerﬂ; unlawful promises of 
benefits, when Chris Palagonia promised him a raise and 2-
week vacation if he told the Union that the employees didn™t 
want the Union anymore; as well as unlawful changes in his 
lunch hour and closer supervision, as I have found above. Moreover, the timing of the discharge, on September 10, coming after the election and wh
ile objections and challenges 
are still pending, is further evidence of discriminatory motiva-

tion. The above evidence, as noted above, is more than sufficient 
to establish a strong link between the discharge and protected 
conduct of Polanco.  Thus, since the General Counsel has made 
a strong prima facie showing of discriminatory motivation, 
Respondent™s burden of proof under Wright Line, supra, is sub-
stantial.  Vemco, Inc., 304 NLRB 911, 912 (1991); 
Eddyleon Chocolate Co., 301 NLRB 887, 889 (1991). Respondent attempts to meet its Wright Line burden by argu-
ing that it would have in effect terminated Polanco, by replac-
ing him before he returned from vacation, absent his union 
activity.  In this regard, it relies on the testimony of Joseph 
Palagonia that Respondent simply acted in accordance with its 
well-established policy, of not guaranteeing a job for any em-
ployee when they extend their vacation beyond 1 week.  Thus, 
Joseph Palagonia testified that this policy on extended vaca-
tions has been made known to employees in the past and been 
consistently applied to other employees. 
However, I found Palagonia™s testimony, as to this issue to 
be unconvincing, unsupported by an
y records, and contradicted 
by credited testimony of Polanc
o as to Respondent™s prior prac-tice.  Thus, Polanco in each of 
his past 6 years, was permitted 
to take vacations of 5Œ6 weeks, and never had a problem with 
returning to work.  More importantly, he was never told, as 
Joseph Palagonia asserts, before he left on those occasions, that 
he would be allowed to return to work, only if work was avail-
able for him.  Notably, Polanco 
was corroborated in this regard by former employee Quinonez Buenaventura, who credibly 
testified that in 1993, he went on a 4-week vacation, and was 
never informed that his return 
to work would be dependent on the availability of work.  He returned to work after his vacation 
as Polanco did after his prior 
vacations, and was permitted to 
return to work.  PALAGONIA BAKERY CO. 529This credited testimony severe
ly damages Palagonia™s asser-
tion as to Respondent™s prior pr
actice.  More importantly, how-
ever, is what happened in early June, when Polanco originally 
requested to take a 5-week vacati
on, starting June 28.  Notably, 
at that time, prior to the Union™s demand for recognition, Chris 
Palagonia granted Polanco permission to go on vacation (over the objection of Richie Palagonia) without saying anything 
about the possibility of his job not
 being available for him when 
he returns. However, on June 27 (after th
e Union made its demand and filed its petition), Polanco changed his mind and decided not to 
go on vacation at that time.  Respondent™s reaction to that 
change of mind was quite significan
t.  Richie Palagonia insisted that Polanco was on vacation and ordered him to punch out.  
Chris Palagonia began yelling 
at Polanco, called him a 
ﬁmotherfucker,ﬂ and accused him of bringing in the Union.  It 
is thus clear from the above evidence that Respondent was perfectly willing to allow Polanco to go on vacation starting 
June 28, and had given him unconditional permission in early 
June, before the Union™s appearance became known.  However, 
when Polanco declined to go on June 28, by that time Respon-
dent was aware of his role as a union organizer.  Therefore, 
Respondent was obviously disappoi
nted at Polanco™s decision 
not to leave on June 28, since it was aware that a petition had 
been filed and an election would be imminent.  Indeed, Re-
spondent had been through union election campaigns before, 
and knew that the absence of the key union organizer due to 
vacation, during the election campaign would be helpful to 
Respondent and be likely to hamper the Union™s ability to win 
the election.22  Therefore, shortly after the July 28 election, when Polanco 
asked Joseph Palagonia for perm
ission to go on vacation for 5 weeks and to return on September 8, Palagonia told him that he could go, but when he returns only if there is work, Respondent 
would employ him. This instru
ction was followed up by a let-
ter, from Respondent™s attorney, in response to a letter from the 
Union™s attorney, reasserting th
is position, and asserting an alleged ﬁlongstanding practiceﬂ of Respondent.  I conclude that 

it was the appearance of the Union, and Polanco™s leadership 
role, that motivated Respondent to assert this alleged longstand-
ing policy which was in effect a new policy, prior to Polanco 

leaving for his vacation.  I believe that Respondent intended to 
replace him, as it eventually did, and had no intention of allow-
ing him to return to work after his vacation ended. While Palagonia testified that Respondent had, consistent with this alleged policy, terminated five other employees in 
2000 for extending their vacation, this testimony is also uncon-
vincing and most importantly not supported by any records.  
Palagonia testified that he looked at certain computer records of 
Respondent to compile the inform
ation, as to the names and dates of these alleged incidents, but these records were never 
introduced into the record by Respondent to support Palago-
nia™s testimony.  Additionally, and more significantly, Respon-
dent never provided information subpoenaed by the General 
                                                          
                                                           
22 The election was eventually held on July 28, a date that Polanco 
would have missed, if 
he had gone on his scheduled vacation, which was due to end on August 9. 
Counsel that would show vacations taken by 
all employees for 
a 3-year period.  Thus, Responde
nt™s evidence, i.e., Palagonia™s 
unsupported testimony, is out of 
context, without an opportu-nity to determine, the duration of
 vacations, of others who were 
not terminated.  Thus, an advers
e inference is appropriate that these documents would show ma
ny others who took extended 
vacations without losing their jobs.  
Teamsters Local 776 (Pennsy Supply)
, 313 NLRB 1148, 1152Œ1154 (1994).  Indeed, Respondent™s evidence that five employees were terminated for 
excessive vacations is an inco
mplete submission which makes a 
proper analysis of Respondent™s 
past practice impossible, and lends credence to my finding that Respondent™s evidence can-

not be relied upon to meet its Wright Line burden. Respondent argues that Palagonia™s testimony is not neces-
sarily inconsistent with the te
stimony of Polanco or Buenaven-
tura that they were always permitted to return to work after 

extended vacations in the past, since there may simply have 
been work available for them in the past when they sought to 
return.  I disagree.  As I have related above, the important fact is that in the past, unlike in
 August 2000, these employees (Po-
lanco and Buenaventura) were not told anything about an al-

leged policy of a return to work only if work was available.  
Further, Palagonia testified that
 Respondent generally tries to 
replace anyone who takes a vacation in excess of 1 week,
23 sometimes it cannot find anyone, 
sometimes they hire someone 
who doesn™t work out, and some
times someone else leaves.  
These various alleged occurrences, which allegedly according 
to Palagonia were responsible for work being available for 
Polanco and Buenaventura, in the past, when they returned 
from extended vacations, could easily have been established by 
Respondent™s records.  However, no such records were pro-duced.  Thus, Palagonia™s unsupported testimony that in past 
years, they were allowed to return to work, after extended vaca-
tions, only because work was available for them, cannot be 
relied upon. Most importantly, of all however, even if I were to accept 
Palagonia™s unsupported testimony as
 to its past practice, Re-spondent still has not met its 
Wright Line burden of proof.  
Respondent claims that it replaced Polanco with Garcia on 
August 21, because it needed another porter, and it did not hire 
another porter thereafter.  Ho
wever, Respondent terminated Veras, also a porter, on Augus
t 25, 2 weeks before Polanco sought to return on September 
10.  Yet, Respondent did not permit Polanco to return to work, claiming there was no work 
for him.  Respondent provided no explanation why it did not 
permit Polanco to replace Veras, or any other evidence as to 
why there was no work available 
for Polanco on September 10.  
I find this evidence highly significant and extremely damaging 
to Respondent™s case.  Indeed, porters work of cleaning up the facility is clearly the kind of work that is generally ﬁavailableﬂ 

in some respects, unlike for example work on a particular ma-
chine.  Thus, the question of av
ailability of porters work ap-
 23 I note in this respect that Richie
 Palagonia testified contrary to Jo-
seph Palagonia that Respondent gives 
employees 2 weeks vacation, and 
after that, a job is dependent upon availability.  This contradiction 
between Respondent™s witnesses on 
this point, further undermines 
Respondent™s defense. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 530pears to be highly subjectiv
e, and Respondent provided no guidance to explain how it determined that Polanco needed to 
be replaced on August 21, and ye
t on September 10, after Veras 
had been fired, and not replaced, there was no need for Po-
lanco.  It is obvious to me particularly in the absence of any 
contrary explanation from Re
spondent, that Polanco™s union 
activities is the only plausible explanation for Respondent™s 
decision that there was no work for him on September 10. Further support for this conclusion is found in the results of 
the election.  Thus, despite Re
spondent™s intensive campaign of coercive conduct, including unlawfu
l threats, promises of bene-
fits and an unlawful wage increase, as I have detailed above, the election although indeterminative, showed the Union ahead.  
In view of Respondent™s unlawfu
l campaign, it must have been disappointed by the results, which at least suggested that its 
unlawful campaign was not successful.  I believe that Respon-
dent was particularly disappoint
ed with Polanco, since Chris 
Palagonia had promised him a raise and a 2-week vacation, if 
he convinced other employees not to vote for the Union.  Ini-
tially, Polanco expressed skeptic
ism about Palagonia™s officer, 
since he had failed to deliver on a similar promise made to 
Polanco in 1997 during a prior 
union campaign.  However, Palagonia explained that he didn™t have money to give a raise at 
that time, and repeated his promise of a raise and 2 weeks paid 
vacation, if Polanco spoke to his coworkers and convinced 
them to abandon the Union.  Palagonia asked Polanco if he was 
going to do so, Polanco said yes, and they shook hands.  There-

fore, it is reasonable to conclude, which I do, that Respondent 
was particularly upset with Polanco since it believed that it had 
ﬁmade a dealﬂ with him to pers
uade others not to support the Union in exchange for a raise and benefits.  Therefore, when 

the results of the election indicated that the Union was ahead, 
Respondent likely believed that
 Polanco had ﬁdoublecrossedﬂ Respondent and had not carried out
 his part of the bargain, which I conclude provided substantial motivation for Respon-
dent to retaliate against Polanco. Finally, I also note that after Respondent™s refusal to employ 
Polanco, it hired nine new em
ployees, including packers, me-
chanics and bagel workers.  During his 6 years of employment 
with Respondent, Polanco worked in production on the oven and worked with bagels and rolls.  Respondent™s witnesses 
provided no explanation for failing to offer or consider hiring Polanco for some of these positions, in view of his past experi-
ence.  To the extent that Respondent might argue that, it was 

expecting Polanco to call, if he was interested in any future 
opening, I note that I have not
 credited Joseph Palagonia™s tes-
timony that he told Polanco to call Respondent to see if work 
became available.  Instead, I have credited Polanco™s testimony 
that Palagonia promised to call him about any future openings.  
Thus, the failure to offer Polanco any of these jobs, some of 
which he had experience with 
Respondent in performing, is further evidence damaging to Re
spondent™s defense and to its attempt to meet its 
Wright Line burden.  The Board has consis-
tently held that the subsequent 
failure to offer employment to 
employees with experience to perform such available jobs, is 
further evidence of discrimination, and relates back to the ini-
tial decision to fail to employ Polanco.  
Champion Rivet Co., 314 NLRB 1097, 1099 (1994), 
Handy Andy, Inc., 296 NLRB 1001, 1003 (1989). Accordingly, based on the foregoing analysis, I find that Re-
spondent has fallen short of meeting its burden of proving that 
it would have refused to employ Polanco on September 10, 
thereby in effect terminating him, absent his activities and sup-
port of the Union.  Therefore, 
by such conduct, Respondent has 
violated Section 8(a)(1) and (3) of the Act. Turning to the discharge of Veras, once again a strong prima 
case of discriminatory motivati
on has been established.  As with Polanco, Veras was one of the leading union adherents, Respondent was admittedly awar
e of same, and Veras was 

directly subjected to several serious unfair labor practices.  
Thus, Veras was yelled at and 
accused by Chris Palagonia of 
trying to organize for the Union, and called ﬁan unhappy 

motherfucker.ﬂ  After admitting that he was one of the organiz-
ers for the Union, Palagonia re
plied that Veras was ﬁnot good for the company,ﬂ which amounts to an implied threat of dis-

charge or other reprisal.  Over the next 2 days, Chris Palagonia 
tried a different tact with Veras, by twice offering him a raise in 
exchange for stopping his role in organizing.  While Veras declined these offers, Palagonia told him to think about it.  

Further, Veras was in the car
 with Polanco, when Joseph Palagonia unlawfully followed them heading for the union 
meeting.  Finally, Veras was told
 by Chris Palagonia that if he 
voted for the Union, Respondent would close the Company. 
Moreover, Veras was terminated on August 24, less than month after the July 28 election, and at a time when objections 
and challenges were still pending.  As I observed above with respect to Polanco, I believe 
that Respondent was quite disap-pointed that its unlawful campaign had not been successful, and 
that the Union was ahead in the election, pending determination of challenges.  I conclude also that Respondent was particularly 
upset with Veras (as well as Polanco) for their role in organiz-
ing the Union, particularly since Respondent had promised 

Veras a raise to cease his union activities. Finally, and perhaps most importantly, during the course of 
his confrontation with Palagonia, 
Veras raised the issue of the Union by stating that the ﬁUnion™s coming soon, I™ve got the 
Union.ﬂ  These comments obviously in response to Veras™ be-
lief that representation by the Union will prevent Palagonia 
from mistreating employees amounts to union activity, and 
clearly establishes a link between such union activities and his 
discharge.  Thus, once again the evidence is compelling that 
Veras protected conduct was a motivating factor in Respon-dent™s decision to terminate him.  Wright Line, supra.  As with 
Polanco, where the prima facie showing is so strong, Respon-
dent™s burden of proof that it would have taken the same action absent such protected conduct, is substantial.  Vemco, supra; Eddyleon Chocolate, supra. In that regard, Respondent argues that it has met that burden 
by establishing that Veras engaged in a ﬁvile, grossly insubor-
dinate manner towards Christopher Palagonia in the presence of numerous employees and manage
ment witnesses.ﬂ  I have 
found above that in the course of a confrontation with Chris 
Palagonia, Veras did curse at Palagonia, calling him a ﬁmother-
fuckerﬂ and adding ﬁfuck you, fuck the bakery.ﬂ  He also 

pointed his middle finger at Palagonia, although Palagonia™s 
 PALAGONIA BAKERY CO. 531back was turned at the time.  Respondent argues that this con-
duct of Veras more than justifie
s Veras™ discharge, relying on 
Joseph Palagonia™s testimony, that ﬁif you can get away with 
calling the President of the Company a ‚motherfucker,™ and 
giving him the finger, how can any supervisor run the bakery 
after that, it would be totally 
impossible.ﬂ  Respondent™s posi-tion has some surface appeal, since the Board has frequently 
found that such conduct, particularly where, as here, it occurs in 
the presence of other employees, warrants discharge and loss of 
the Act™s protection.  Piper Realty Co., 313 NLRB 1289, 1290 (1994); Transit Management of Southeast Louisiana, 331 NLRB 248, 249Œ250 (2000); see also Atlantic Steel Co., 245 NLRB 814, 816 (1979). However, the Board has also long held, supported by the 
courts, that an employer ca
nnot provoke an employee to the 
point where the employee commits acts of misconduct, includ-
ing insubordination, profanity, threats or even at times physical 
assaults, and then rely on such acts to discipline the employee.  
Caterpillar, Inc., 322 NLRB 674, 678Œ679 (1996); 
Indian Hills Care Center, 321 NLRB 144, 151Œ155 (1996); 
Romar Refuse Removal, 314 NLRB 658, 671 (1994); 
Teskid Aluminium Foundry, 311 NLRB 711, 720 (1993); Action Auto Stores
, 298 NLRB 875, 900 (1990); 
299 Lincoln Street, Inc., 292 NLRB 172, 203 (1988), Tubari Ltd., 287 NLRB 1273, 1285 (1988), E. I. du Pont & Co.
, 263 NLRB 159, 160 (1982), enfd. on other grounds 750 F.2d 524 (6th Cir. 1984); 
NLRB v. Vought Co., 788 F.2d 1378, 1383Œ1384 (8th Cir. 1986); NLRB v. South-western Bell Telephone, 694 F.2d 974, 978Œ979 (5th Cir. 
1982); NLRB v. Steinerfilm, 669 F.2d 845 (1st Cir. 1982); 
NLRB v. M & B Headwear, Inc.,
 349 F.2d 170, 174 (4th Cir. 1965). In assessing the issue of provocation, it is appropriate to 
compare the seriousness of Respondent™s conduct with the 
extent of Veras™ reaction, Caterpillar, supra at 678.  Here, as in 
Caterpillar  and other cases cited, Veras was subject to a pat-
tern of ﬁunjust and discriminatory treatment.ﬂ  Thus, on or 

about June 22, shortly after the Union requested recognition, 
Chris Palagonia yelled at Veras th
at he was trying to organize 
for the Union and called Veras ﬁan unhappy motherfucker.ﬂ  
Chris added that Veras was ﬁnot good for the Company,ﬂ an 
implied threat of discharge.24  Palagonia continued to harass 
Veras by constantly yelling at
 him (contrary to his conduct 
prior to Veras™ protected union activities), and then tried a dif-
ferent tact by promising him bene
fits if he withdrew his support from the Union.  Further, Veras was in the car with Polanco, going to a union meeting, when they were followed by Joseph 
Palagonia constituting surveillance in violation of Section 8(a)(1) of the Act. Finally, on August 24, Chris Palagonia approached Veras 
while he was conversing with employee Cera, and asked Veras, 
but not Cera why he was talk
ing and not working?  When 
Veras did not reply, Palagonia 
called Veras a ﬁmotherfucker 
                                                          
                                                           
24 Since this statement is not alleged as a violation of the Act, I make 
no such finding, but I can and do conc
lude that I would have so found 
had it been alleged, and I can rely
 on the statement in assessing the 
issue of provocation.  
Felix Industries
, 331 NLRB 48, 49 (2000), enfd. 
denied on other grounds 251 F.3d 1051 (D.C. Cir. 2001). 
Dominican,ﬂ and again accused Veras of not working.  It is 
significant to note that although Veras and Cera were both talk-
ing, Palagonia said nothing to Cera about either talking or not 
working.  While Respondent attempted to explain this disparity 
by pointing out that Cera™s machine was in operation, this ex-
planation is unconvincing.  Indeed, Chris Palagonia testified that it was dangerous for Veras to be talking with Cera since 
Cera would not be able to concentrate on his machine.  Clearly, 
it would be just as dangerous for 
Cera to be talking with Veras, since it would be just as likely to affect his concentration.  Yet, 
Palagonia did not instruct Cera to either stop talking or to go 
back to work.  This blatantly discriminatory harassment of 

Veras continued, when Palagonia then took the garbage can which Veras was on his way to
 empty, and threw it and a 
sweeper about 10 feet away.  He then told Veras that he was 

going to the office to look for a cam
era to take a picture.  This conduct could only be construed as
 an attempt by Palagonia to 
photograph the mess that he had cr
eated and charge Veras with misconduct and possible discipline or discharge.
25  When Veras 
foiled that scheme by picking up the sweeper and the garbage 
and emptying it in the yard, Palagonia continued his harassment 
of Veras in the yard.  He again called Veras a ﬁmotherfucker 
Dominican,ﬂ and then repeated that profanity once more as they 
were walking back from the yard.  When Palagonia asked why 
he was calling Veras such names, Palagonia responded yes and 
put his hand on Veras™ chest. Finally, by the time Palagonia walked back into the plant, 
Palagonia ordered Veras to go back to work, or ﬁI will send you 
home.ﬂ  At that point, Veras ﬁl
ost itﬂ and began to curse at Palagonia, adding that ﬁthe Union is coming . . . .  I™ve got the 
Union.ﬂ I conclude that the statement of Palagonia in these circum-stances, and against this history of harassment, can reasonably 
be construed as an unlawful threat of discharge, which if al-
leged I would have so found.  Si
nce there is no such allegation, I can, however, consider this as further unlawful harassment 
and provocation for Veras™ response.  
Felix Industries, supra.26  See also 
Action Auto Stores
, supra (supervisor™s statement to an 
employee get to work or ﬁget the fŠ out,ﬂ held to be uncalled 
for ultimatum reasonably calculated to generate an angry re-
sponse, which it did). Thus, based on the above desc
ribed facts, particularly 
Palagonia singling Veras out for talking to a coworker, having had garbage thrown by Palagonia in an attempt to charge Veras 

with misconduct, Palagonia calling Veras a ﬁDominican 
motherfuckerﬂ three times, Palagonia jabbing his finger in 
Veras™ chest, and finally threatening to discharge him, leads me 
to conclude that this ﬁrelentle
ss harassmentﬂ drove Veras to the 
point of no return; and when Veras reacted by cursing at 
Palagonia and giving him the fi
nger, Respondents seized on  25 In this respect, it is clear that Palagonia™s conduct must be evalu-
ated from Veras™ perspective.  
Felix Industries
, supra, 251 F.3d at 1056.  
Thus, there can be no doubt that Veras reasonably believed that he was 
being singled out and Palagonia was attempting to set him up for possi-
ble discharge. 
26 I note that the court of appeals although denying enforcement, and 
remanding the case for further expli
cation by the Board, specifically 
affirmed the Board™s findings on the issue of provocation. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 532that as a justification for his di
scharge.  ﬁThe statute does not permit Respondent to so act.ﬂ  E. I. du Pont, supra at 159.  
Veras™ conduct was clearly pr
ovoked by Respondent, and Re-
spondent cannot rely on this misconduct to support its dis-
charge decision.  
Caterpillar, supra; Teskid Aluminum, supra at 
220 (Employee called supervisor a ﬁstupid motherfucker.ﬂ  

Held supervisor provoked and baited employee into inviting the 
result obtained.); 299 Lincoln Street, supra; Tubari Ltd., supra; E. I. du Pont, supra. Indeed, much more serious misconduct than that engaged in 
by Veras, including threats and 
physical assaults have been 
found to have been provoked by prior conduct of employers, 
and thereby preclude the employers from relying on such mis-
conduct to justify discharge.  
Caterpillar, supra (employee 
called supervisor a ﬁmotherfucking liar,ﬂ threatened to deal 

with supervisor on the outside, and with his finger struck su-pervisor on the top part of his body); 
Tubari, supra (employee 
threw his gloves on the floor and angrily headed towards com-
pany president only to be st
opped by another employee, and 
began screaming at president); 
Romar Refuse, supra (employee 
punched supervisor, threatened to ﬁstomp his goddam ass in the 
floor,ﬂ and asked supervisor if he wanted to fight); 
Blue Jeans Co., 170 NLRB 1425, 1426 (1968) (employee ﬁthreatened to 

kill the S.O.B.,ﬂ who informed on her, and threatened plant 
manager with scissors); NLRB v. Vought, supra, enfd. 273 NLRB 1290, 1291 (1984) (employee told supervisor, ﬁI™ll have 

your assﬂ); 
NLRB v. Steinefilm,
 supra (employee offered to 
ﬁsettleﬂ things with supervisor 
ﬁout in the cornfield,ﬂ slapped 
his fist into his palm, plus using abusive and offensive lan-
guage). Further, in addition to concluding which I do, that Respon-
dent™s provocation of Veras, precludes it from relying on 
Veras™ profanity and alleged insubordination to justify the dis-
charge, I also rely on other evidence to find that Respondent 
had failed to meet its 
Wright Line burden of proof. Thus, the evidence reveals that profanity is common at Re-
spondent™s facility, and that indeed, Chris Palagonia, used it 
frequently towards employees, including Veras.  Such evidence 
demonstrates that Respondent has not shown that it would have 
discharged Veras absent his union activity.  
Sunbelt Mfg., 308 NLRB 780, 786Œ788 (1992); 
Action Auto Sales, supra at 900, Vought, supra, 273 NLRB at 1295; Burle Industries, 300 NLRB 498, 505 (1970).  Here, the fact that Chris Palagonia himself 
had previously not only called 
Veras a ﬁmotherfucker,ﬂ but 
made a similar comment to Po
lanco another union adherent, and called a third union advocate, Desgraves, a ﬁslaveﬂ and a 
ﬁfucking piece of shit,ﬂ makes Re
spondent™s alleged reliance on 
profanity directed towards Chris Palagonia as a justification for 
discharge, highly suspect.  
Greystone Bakery
, 327 NLRB 433, 445 (1999) (supervisor used same profanity as employee). 
Finally, I note that Respondent failed to afford Veras an op-
portunity to respond or give his side of the allegations against 
him.  In this regard, although Chris Palagonia is the president of Respondent with full authority to 
discharge, he generally leaves 
or at least consults with Joseph Palagonia, who is in charge of 
personnel matters as general manager.  Thus, Joseph Palagonia 
testified that after hearing from Chris about Veras™ conduct, he 
investigated by speaking to Supervisor Castiblanco and one 
employee, who allegedly confirme
d Chris™s version of events.  
However, Joseph admits not calling 
in Veras to get side of the incident, before deciding to disc
harge him.  When asked might it have made a difference in his 
decision had he been told about Veras™ version of the incident, Joseph testified no, since he did 
not believe that Chris would curse at employees.  However, I 
find this testimony unconvinci
ng and strained.  Had Veras 
given his version of the incident, including the provocation that 
I have found above, it certainly would have been likely to at 
least require further investigation,
 if not at least asking Chris if any of what Veras testified to was true. 
Thus, Respondent™s failure to afford Veras an opportunity to 
respond to the allegations against him, demonstrates that Re-
spondent was not truly interested
 in determining whether mis-
conduct had actually occurred, and lends support to an infer-

ence of unlawful motivation 
Government Employees
 (IBP0), 
327 NLRB 676, 701 (1999); 
Washington Nursing Home; 321 NLRB 366, 375 (1996); Paper Mart
, 319 NLRB 9, 10 (1995). Accordingly, based on the foregoing analysis and authorities, 
I conclude that Respondent has not shown that it would have 
terminated Veras, absent his protected conduct, and that it has 

therefore violated Section 8(a)(1) and (3) of the Act. Veras™ discharge can also be evaluated under a somewhat 
different rationale, although the ultimate result is the same.  
Thus, where an employee is engaged in concerted activity, the 
employee™s right to engage in such activity ﬁmay permit some 
leeway for impulsive behavior that must be balanced against 
the employer™s right to maintain order and respect.ﬂ  
NLRB v. 
Thor Power Tool Co., 351 F.2d 584, 587 (7th Cir. 1965).  In 
that regard, the use of strong language in the course of pro-
tected activities supplies no legal justification for disciplining 
an employee except in those ci
rcumstances where the conduct is so flagrant or egregious, that it renders the individual unfit 
for future service.  Indian Hills Care Center, 321 NLRB 144, 
151Œ152 (1946); Hawthorne Mazda, Inc., 251 NLRB 313, 316 (1980); Dreis & Krump Mfg. Co. v. NLRB
, 544 F.2d 320, 329 
(7th Cir. 1976); Caterpillar, supra at 677. In making the assessment as to whether an employee™s con-
duct crosses the line and is transformed into unprotected activ-
ity, the inquiry focuses on whether the employee™s language is 
ﬁindefensible,ﬂ in the context of the concerted activity in-
volved.  Caterpillar, supra, NLRB v.
 Vought, supra, 788 F.2d at 1384; NLRB v. Max Factor & Co.
, 640 F.2d 197, 204 (9th Cir. 
1980); NLRB v. Florida Medical Center
, 576 F.2d 666, 672 
(5th Cir. 1978). In applying these principles to the instant case, it must first 
be determined whether or not Veras was engaged in protected 
conduct, during his confrontation with Palagonia.  While ordi-
narily the cases applying this an
alysis deal with situations 
where an employee is attempting to enforce a contract claim 
under a collective-bargaining agreement, Felix Industries, su-pra, or engaging in a grievance discussion 
Caterpillar, supra, or otherwise engaging in concerted activity under the standards of 
Meyers Industries, 268 NLRB 493 (1984); Indian Hills, supra, the analysis is also appropriate where the employee is engaged 

in union activity.  
Fairfax Hospital, 310 NLRB 299, 300 (1993); Brunswick Food & Drug
, 284 NLRB 663 (1987), enfd. mem. 859 F.2d 927 (11th Cir. 1988).  PALAGONIA BAKERY CO. 533Here, it is clear that during the course of his confrontation 
with Palagonia, Veras stated th
at ﬁthe Union is coming soon, . . . .  We™ve got the Union.ﬂ  These comments amounted to 
Veras™ invoking his belief that the Union was going to become the representative of Respondent
™s employees, and that this 
would protect Veras from future
 harassment by Respondent.  
Such conduct is therefore considered ﬁunion activityﬂ and 
makes the above analysis appropriate.  
Fairfax, supra. Interestingly, generally the Board views the burden on em-
ployer™s to be somewhat higher in such cases, and in fact, has 
held that a Wright Line analysis is not proper
.  Felix Industries, supra.  Thus, while the employer
 might in some circumstances 
meet its 
Wright Line burden by proving it would have termi-
nated the employee, absent his 
protected conduct, that cannot justify the discharge, unless it meets the standards set forth 
above, i.e., egregious or indefensible conduct of the employee, 
rendering him unfit for future serv
ice.  On the other hand, the Board has also observed that even if the employee™s conduct is 
held to have lost its protection by virtue of employee miscon-
duct, the employer™s decision is still subject to a 
Wright Line analysis, which then decides whether other prior union or pro-
tected conduct of the employee, 
motivated the termination.  
Caterpillar, supra, Fairfax, supra. The Board in Fairfax, supra, and Caterpillar, supra, ana-
lyzed the cases under both rationa
les and concluded that under 
either theory the employer violated the Act.  I make the same 
finding here. Thus, in assessing whether an employee™s conduct is ﬁinde-
fensibleﬂ in the context of the protected conduct, it is highly 
significant whether or not the employee™s conduct was pro-
voked by the Employer.  
Caterpillar, supra at 677; Indian Hills, supra at 152; Felix Industries, supra at 49; 
Brunswick Food, supra at 664Œ665;
Vought, supra, 788 F.2d at 1384, Steiner Film, supra, 669 F.2d at 852; Florida Medical, supra, 536 F.2d at 673.  As I have described in detail above during my 
Wright Line analysis, I conclude that Re
spondent provoked Veras prior to and during his confrontation with Chris Palagonia, including 
Palagonia calling Veras a ﬁmotherfucking Dominican,ﬂ three 

times on that day (and once on a prior incident), and Palagonia 
putting his finger on Veras™ chest, 
all prior to Veras engaging in any profanity or misconduct.  Fu
rther, I have also found that 
Palagonia attempted to set Veras up for discharge, by throwing 
the garbage can plus a sweeper 10 feet away, and threatening to 
get a camera.  In these circumstances, I find that Veras™ conduct 
was a spontaneous and impulsive outburst that was triggered by 
Palagonia™s own inflammatory conduct.  
Caterpillar, supra at 
677.  There is no evidence that during his years with Respon-

dent, Veras was a violent or dangerous person or had engaged in similar conduct before.  Thus, here as in Caterpillar, supra, Veras simply ﬁlost it,ﬂ after 
Palagonia™s provocative conduct, and made the spontaneous and emotional outburst at issue.  
Therefore, I conclude that Veras™ conduct during the confronta-
tion was not of such a flagrant or serious character, as to be 
ﬁindefensibleﬂ in the ﬁcontext of the grievance involved,ﬂ 
thereby depriving him of the protections of the Act and render-
ing him unfit for further service.  
Caterpillar, supra at 677 (em-ployee called supervisor a motherfucking liar and threatened to 
deal with him outside, found not 
to be ﬁindefensible,ﬂ since it was provoked by supervisors calling employee names and mak-
ing unlawful statements to employee); 
Brunswick, supra; NLRB 
v. Southwestern Bell, 694 F.2d 974 978Œ979 (5th Cir. 1982).  I note that Respondent emphasizes the fact that Veras™ conduct took place on the shop floor, in the presence of other employ-
ees.  While that has been considered in an important element in 
determining whether conduct losses its protection, 
Piper Realty, supra, Atlantic Steel, 245 NLRB 814, 816Œ817 (1979), this is 
only one element in the Board™s analysis, and is generally out-
weighed where as here, there is provocation by the employer
.  Felix Industries, supra; Southwestern Bell, supra; Brunswick, supra.  It is significant in this respect, that it was Palagonia who 
started the confrontation on the shop floor in the presence of other employees.  Thus, having started the dispute in front of 
other workers, Respondent can hardly complain about the pub-
lic nature of the discussion.  Southwestern Bell, supra, 694 F.2d 
at 978; Brunswick Food, supra at 665 (employer selected the 
setting for the confrontation, and is thus hardly in a position to 
object that customers were drawn into it). 
Accordingly, I conclude that
 Veras™ conduct during the con-frontation with Palagonia was provoked, and did not lose the 
protection of the Act.  Theref
ore, Respondent™s discharge of Veras for his conduct during their confrontation was violative of Section 8(a)(1) and (3) of the Act, apart from 
Wright Line considerations.27B.  The Representation Case 
1.  The challenges 
The Board in Azusa Ranch Market, 321 NLRB 811, 812 
(1996), summarized the key elemen
ts in determining supervi-sory status. 
 Section 2(11) of the Act defines the term ﬁsupervisorﬂ as ﬁany 
individual having authority, in the interest of the employer, to 
hire transfer, suspend, lay off, 
recall, promote, discharge, as-sign, reward or discipline othe
r employees, or responsibly to 
direct them, or to adjust their 
grievances, or effectively to rec-
ommend such action, if in connection with the foregoing the 
exercise of such authority is not of a merely routine or clerical 
nature, but requires the use of 
independent judgment.ﬂ  Only 
individuals with ﬁgenuine management prerogativesﬂ should be considered supervisors, as opposed to ﬁstraw bosses, lead-men . . . and other minor supervisory employees.ﬂ  
Chicago Metallic Corp., 273 NLRB 1677, 1688 (1985), enfd. in rele-
vant part 794 F.2d 527 (9th Cir. 1986).  Thus, an individual 
who exercises some ﬁsupervisory authorityﬂ only in a routine 
clerical, or perfunctory manner will not be found to be a su-
pervisor.  Bowne of Houston, 280 NLRB 1222, 1223 (1986).  
ﬁThe Board must judge whether the record proves that an al-

leged supervisor™s role was other than routine communi-
cations of instructions between management and employees 
without the exercise of any significant discretion.ﬂ  Further, 
the burden of proving that an individual is a supervisor is on 
the party alleging such status. 
California Beverage Co., 283                                                           
 27 As related above, I have pr
eviously found that using a 
Wright Line
 analysis, Respondent has also violat
ed the Act by discharging Veras. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 534NLRB 328 (1987).  The Board has a duty not to construe the 
statutory language too broadly because the individual found to 
be a supervisor is denied the employee rights that are pro-
tected under the Act.  Hydro Conduit Corp., 254 NLRB 433, 437 (1981).ﬂ  However, it is also clear that the possession of any one of the 
indicia of supervisory status liste
d in Section 2(11) of the Act is sufficient to confer supervisory status on an employee.  
Sunny-side Farms
, 308 NLRB 346, 347 (1992); 
Butler Johnson Corp. v. NLRB
, 608 F.2d 1303, 1306 fn. 4 (9th Cir. 1979). In applying those principles to the challenges before me, I 
conclude that the Union has presented sufficient evidence that 
Uriel Londono (also known as Sanc
hez) exercised independent judgement in connection with several of the indicia under Sec-tion 2(11) of the Act, and is therefore a supervisor under that 
section. Thus, I have found above that
 Londono assigned overtime to employees without checking with any other members of 
management.  Cannon Industries, 291 NLRB 632 (1988).  He 
also brought Desgraves to Richie Palagonia and said that he 
wanted Desgraves™ hours changed.  Although Desgraves 
protested stating that the new time was not good for him, 
Richie Palagonia went along with Londono™s recommendation, and Desgraves™ hours were ch
anged.  Although the ultimate 

decision was made by Palagonia, the above evidence 
demonstrates that Londono effectively recommended the 
change in Desgraves™ hours, 
based on his independent judg-ment of Respondent™s production needs, which is an indicia of 
supervisory authority.  
Entergy Systems & Services
, 328 NLRB 902 (1999); Venture Industries, 327 NLRB 918, 919 (1999).                                                           
Moreover, the evidence reveals that Londono assigned work to 15 employees in the bakery 
department, which assignments involved the exercise of independent judgment, since there are differences in ability amongst empl
oyees, as well as differences 
in degree of difficulty of opera
ting Respondent™s machines.  It is Londono who makes the decision based on his assessment of the employee™s ability to operate the machine. 
DST Industries, 310 NLRB 957, 958 (1993); Supervisor Bakery, 294 NLRB 256, 262 (1989); Rose Metal Products, 289 NLRB 1153 (1988); IIlini Steel Fabricators, 197 NLRB 303 (1972). Also, Londono regularly exercised the authority to reassign 
employees working in other depa
rtments such as porters to work in the production department, as well to reassign employ-

ees within the department to di
fferent tasks.  Once again, Lon-
dono exercised independent judgment in regard to these re-
sponsibilities, particularly where for example he would assign 
Veras to work in the production department mixing dough.  
This assignment required Londono to
 make an assessment that Veras was capable of mixing dough, a task that other porters 
were not capable of performing.  Such reassignment of em-
ployees is also sufficient to esta
blish supervisory status of Lon-
dono.  Sunnyside Home Care,
 supra; Polynesian Hospitality Tours, 
297 NLRB 228, 238Œ240 (1984); Liquid Transporters, 257 NLRB 345 (1982). Additionally, when Desgraves 
was hired, Richie Palagonia asked Londono if he needed employees to work in the oven.  
When Londono said yes, Desgrave
s was hired.  This evidence 
indicates that Londono™s role in the hiring process is supportive 
of his supervisory status.  
Holly Farms Co., 
311 NLRB 273, 293 (1993). Additional factors in the record which further support my 
finding that Londono was supervisor, include the facts that 

employees consider him to be a supervisor, 
K.B.I. Security
, 318 NLRB 268 (1995); Baby Watson Cheesecake
, 320 NLRB 779, 784 (1996),28 his salary is considerably higher than unit em-
ployees and is in fact the same 
as that of admitted Supervisor 

DiBua, 
McLatchy Newspapers, 307 NLRB 773 (1992), Illini Steel, supra; he told employees when to take their lunch hours, 
Illini Steel, supra, and he used a separate room (under lock and 
key) that was not available to 
unit employees, to meet and relax 
during his shift.  Based on the above, I conclude that Londono 
is a supervisor under Section 2(11) of the Act, and that the chal-lenge to his ballot should be sustained. The Union argues that the evidence establishes that the re-
maining challenged individuals, Sa
intvil, Arroyave, Pitter, Sig-
ismondi, and Justi exercised i
ndependent judgment in assign-ment of work, transfer of employees, and direction of employ-
ees to stay beyond their shifts. 
 That plus various secondary 
indicia such as higher pay, use of separate room and attendance 

at management meetings, according to the Union leads to the 
conclusion that these individuals are also supervisors under 
Section 2(11) of the Act.  I do not agree. The Union relies primarily on the credited testimony of Gon-
zalez, which established that 
these individuals would initial time cards of employees, which was necessary in order for 
Gonzalez on behalf of Respondent to pay employees for over-
time or for work where the timecards malfunctioned.  Accord-
ing to the Union, this evidence supports the conclusion that 
these individuals authorize overtime or other pay beyond their 

normal weekly wage.  However, in my judgment this evidence 
proves only that these individuals were merely certifying that 
the employees either worked the overtime or that the overtime 
was authorized by Respondent. 
 It proves nothing about who 
actually authorized or assigned the overtime, or what role, if 
any, was played by these individua
ls in that regard.  Thus, there 
is no evidence that any of these five individuals ever assigned 
or authorized in advance overtime for employees, or even if 
these individuals requested the employees to work the over-
time.  It is noted that aski
ng employees to perform overtime 
does not entail the exercise of independent judgment.  
Ryder Truck Rental, 326 NLRB 1386, 1387 (l998). In contrast to Londono, where as I have found above, he as-
signed the overtime to employees
 without checking with any 
one from management, these individuals by initialing the time 
cards merely engaged in a reportorial, clerical functions, which 
is insufficient to confirm supervisory status on them.  
Fleming Cos., 330 NLRB 277, 281 (1999); Byers Engineering Co
., 324 NLRB 740 (1997).  28 I note in this regard that Desgraves was specifically told by Richie 
Palagonia that Londono was his supervisor, and that when Desgraves 
complained to Richie about Londono not allowing him to go home 
because of illness, Richie told Desg
raves, ﬁI™m not the manager of the 
back, whatever Sanchez says, you have to agree with him.ﬂ 
 PALAGONIA BAKERY CO. 535In terms of assigning work, the evidence indicates that Ar-
royave and Saintvil directed the work of the porters by telling 
them what to do, such as ﬁclean this, clean that,ﬂ or clean first 
this area, have it done soon, or ﬁdo that, do here, do there.ﬂ  
Such assignments and directions
 do not establish the requisite independent judgment on the part of either Saintvil or Ar-

royave.  There is no evidence that any of the jobs assigned to 
the porters requires any particular skills, nor that the abilities of 
any of the employees who perfo
rm the jobs differed substan-tially, such that selecting a particular employee for a task would 
require independent judgment.  Bozeman Deaconess Founda-tion, 322 NLRB 1107 (1997).  Therefore, the assignment and direction of work exercised by Saintvil and Arroyove is routine, 
and not supportive of supervisory status.  
Bozeman, supra; Fleming, supra. Similarly, the record disclo
ses that Justi and Sigismondi 
would direct people in the shipping and receiving department, 
when Richie Palagonia was not present.  These directions 
would include taking out the plastic or picking up boards.  
Once more there is no evidence of any difference in skills 
amongst employees in that departme
nt, or that the different jobs require particular skills or abilitie
s.  Thus, there is no evidence that Justi or Sigismondi exercises independent judgment in their assignment of work.  Bozeman, supra, Fleming, supra. There is also evidence in the 
record that Arroyave had at 
various times informed Gonzal
ez that he had recommended to Chris Palagonia that certain employees receive raises.  How-
ever, as Gonzalez conceded raises were not given to employees 
until June, as detailed above.  T
hus, there is no evidence that Arroyave made an effective recommendation of wage increases 

for Respondent™s employees. 
The record did reveal that immediately after the Union™s de-
mand in June, Arroyave asked Gonzalez for a spreadsheet of all 
porters, including their names and rates of pay.  After receiving 
the list from Gonzalez, Chris Palagonia said to Arroyave, 
ﬁ[Y]ou have to give them the raise, but first tell them this.ﬂ  
Although employees received raises
 shortly thereafter, this 
evidence falls far short of estab
lishing that Arroyave made an 
effective recommendation for raises.  On the contrary, the 
above suggests that although Arro
yave may have previously 
recommended raises for employees
, the raises were not given 
until the Union appeared.  Therefore, Respondent granted the 
raises not due to any recommendation of Arroyave, but because 
the Union demanded recognition.  The fact that Chris Palagonia 
instructed Arroyave to tell employees something about the 
raise, merely establishes that Arroyave acted as a conduit for 
management, which is not suffi
cient to prove supervisory 
status
.  Fleming, supra; Chicago Metallic
, 273 NLRB 1677, 1693 (1985). Further, Gonzalez was told by various of these individuals 
that they were either a supervisor or a foreman, and by Joseph 
Palagonia that in effect these individuals (who initial time 
cards) were direct supervisors 
of the employees in their de-
partments, Veras was told by Chris and Richie Palagonia that 
Saintvil and Arroyave were his 
supervisors, and Chris Palago-nia told porters that Saintvil w
ould become the supervisor of the porters, while Todo (an admitted supervisor) was out of 
work.  However, this evidence provides no indication of what 
functions or responsibilities these individuals performed as 
supervisors or foreman.  These terms are conclusionary and do 
not establish supervisory status, 
since it is well settled that the use of a title does not make an employee a supervisor.  
Flem-ing, supra at fn. 1; North Miami Convalescent Home, 224 NLRB 1271, 1272 (1976). Similarly, the evidence that in a 1991 hearing officer™s re-
port, Sigismondi was referred to 
as a ﬁmanager,ﬂ is inconse-quential.  Thus, the record does not reflect how the hearing 
officer concluded that Sigismondi was a ﬁmanagerﬂ in 1981 or 
even that the issue was litigated in that proceeding.  Moreover, 
as noted the conclusionary title of manager or supervisor does 
not make an employee a supervisor. 
The above evidence, i.e., the fact that these individuals were referred to by management as ﬁsupe
rvisor,ﬂ is at best secondary 
indicia of supervisory status, 
which along with other evidence relied on by the Union, such as 
pay differential, attendance at 
supervisors meetings, and use of
 an office under lock and key, 
cannot be considered in the absence of evidence that these indi-
viduals possessed any of the enumerated categories of authority 
in Section 2(11) of the Act.  
Hausner Hard-Chrome of Ky, Inc., 326 NLRB 426, 427 (1998); J. C. Brock Corp.,
 314 NLRB 157, 
159 (1994). Accordingly, I conclude that the Union has not met its bur-
den of proof that Saintvil, Arroyave, Justi, Sigismondi, or Pitter 
are supervisors under Section 2(11) of the Act, and that the challenges to their ballots should be overruled. That leaves the final challenge for determination, the ballot 
of Patricia Palagonia.  The Union contends that the challenge to 
her vote should be sustained, because she is not a unit em-
ployee, is a confidential employee, and is a relative of man-
agement. 
The unit agreed to by the parties in the Stipulated Election 
Agreement includes plant clericals, and excludes office clerical 
and sales employees.  The distinction drawn by the Board be-
tween office clericals and plant clericals, is not always clear.  

Hamilton Halter Co.
, 270 NLRB 331, 332 (1984); Gordonsville Industries, 252 NLRB 563, 590 (1980).  The distinction is 
posted in community-of-interest concepts.  Clericals whose 
principal functions and duties rela
te to the general office opera-tions and are performed within the office itself are office cleri-
cals who do not have a close community of interest with a pro-
duction unit.  Mitchellace Co., 314 NLRB 536, 537 (1994).  A 
key element in determining whether a community of interest 

exists is whether the asserted plant clericals ﬁperform functions 
closely allied to the production process or to the daily opera-
tions of the production facilities at which they work.ﬂ  
Fisher Controls Co., 192 NLRB 514 (1971); Gordonsville, supra. In making that determination, my review of the relevant 
cases indicates that the crucial element in finding such an alli-
ance with the production process, is significant contact with 
production employees.  Thus, in 
cases where employees were 
found to be plant clericals, the Board consistently relies upon 
the presence of significant direct contact with production em-
ployees in finding functional integration with the production 

process and a sufficient community of interest.  
Columbia Tex-tile, 293 NLRB 1034, 1037Œ1038 (1984); Hamilton Halter, supra; Raytee Co., 228 NLRB (1977); Jacob Ash & Co
., 224  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 536NLRB 74, 75 (1976); Weyerhaeuser Co
., 132 NLRB 84, 85 
(1961).  On the other hand, where the Board finds employees 
not to be plant clericals, it consistently relies heavily on the 
absence of evidence of substa
ntial contact with production employees to conclude that the asserted plant clericals do not 
share a community of interest with production employees and 
or are office clerical employees.  
Aerospace Co
., 331 NLRB 561, 572 (2000); Mitchellace, supra; Cook Composites, 313 NLRB 1105, 1108 (1994) (distinguishing
 Hamilton Halter Co., supra on its basis); Avecor Inc
., 309 NLRB 74, 75 (1992) (dis-
tinguishing Columbia Textile, supra); Conchemco, Inc., 182 NLRB (1970); Wilder Mfg. Co., 173 NLRB 214 (1968), Fa-mous Barr Co., 153 NLRB 341, 345 (1965). In applying the principles of these cases to Patricia Palago-
nia, the record discloses that 
she performs various functions for Respondent, including, bookkeeping and filing, collecting per-sonnel information from employees
 and preparing a folder for employees.  She also stamps 
Christopher Palagonia™s signature on payroll checks.  These functions are clearly office clerical 
responsibilities and are not functionally related to the produc-
tion process. She also will take orders that comes in over the phone and 
will then bring the order out to the plant and give the order to a 
supervisor, or call the supervisor
 into the office and give him the order.  Finally, she sort
s out accounts payable files and 
places them back into the file cabinets.  The latter function I 
also find to be essentially office clerical in nature.  
Mosler Safe, 188 NLRB 650, 651 (1971); Famous-Barr, supra. However, her function of ta
king orders over the phone and distributing same to the production department has been held to 
be part of the production process.  
Hamilton Halter, supra, Columbia Textile, supra.  However, as I have detailed above, those cases and others cited al
so found that the employees had 
direct contact with production employees in connection with 
that job function.  There is no such evidence here, other than 
Patricia Palagonia™s role in taking personnel information from employees when they are hired, which as noted is clearly an 
office clerical function, and not related to the production proc-
ess. 
While she does, at times, bring the order onto the production 
floor for processing, she has, insofar as this record discloses, no 
direct contact with unit employees.  Her only contact is with 
supervisors in connection with this job function.  This is insuf-ficient involvement with the production process to warrant a community of interest finding.  See 
Aerospace,
 supra, where an 
employee ﬁon occasionﬂ handed orders to mechanics, or placed 

orders in mechanics boxes.  The Board concludes that the em-
ployee had ﬁlittle interactionﬂ with employees, and therefore 
such ﬁminimal interfaceﬂ with such employees does not provide 
the requisite community of intere
st.  Here as noted, there is no 
evidence of any interaction w
ith production employees, with 
regard to the production process. Accordingly, based on the above precedent, I conclude that 
Patricia Palagonia does not share a community of interest with 
Respondent™s unit employees, sin
ce she performs mainly office 
clerical functions, does not interact with such employees with 
regard to production matters, and works in a separate office not 
on or near the production floor.  In such circumstances, she is 
not a plant clerical, and is excluded from the unit.  
Aerospace,
 supra; Mitchellace supra; Cook Composites, supra; Conchemco, supra; Mosler Safe,
 supra. The Union also argues that Patricia Palagonia should be ex-
cluded from voting because she is a relative of management.  
The Board in R & D Trucking Co
., 327 NLRB 531, 533 (1999), summarized applicable Board law on this subject: 
 The Board has long hesitated to include the relatives of man-
agement in bargaining units because their interests are suffi-
ciently distinguished from t
hose of other employees: See 
NLRB v. Action Automotive
, 469 U.S. 490, 494Œ495 (1985).  
The Board, however, does not exclude an employee simply 

because he or she is related to a member of management.  
In-ternational Metal Products Co.,
 107 NLRB 65 (1953).  
Rather, the Board considers a variety of factors in deciding 
whether an employee™s familial ties are sufficient to align his 
interests with management a
nd thus warrant his exclusion 
from the bargaining unit.  The greater the family involvement 
in the ownership and management of the company, the more 
likely the employee-relative will 
be viewed as aligned with 
management and hence excluded.  See 
NLRB v. Action 
Automotive, supra.  The Board utilizes an expanded com-
munity of interest test to determine whether relatives of 
owner-managers should be excluded from the unit.  However, 
in cases where ownership is not an issue, the question is 
whether the relative enjoys a special status on the job because 
of their relationship to the nonowner manager.  
Cumberland Farms Store, 272 NLRB 336 (1984).  See also Allen Services Co., 314 NLRB 1060, 1062Œ1063 (1994).                                                           
 Here, Patricia Palagonia is the 
wife of Anthony Palagonia, a 
supervisor of Respondent, and th
e cousin of Chris Palagonia, Respondent™s sole shareholder and owner.  Additionally, An-
thony is the brother of Joseph 
Palagonia, who is Respondent™s general manager, who acts as a sort of cochief executive with 
Chris,29 and another brother of Joseph and Anthony, Richie 
Palagonia is also a supervisor of Respondent.  Thus, Patricia is 
a relative30 of Chris Palagonia. and it need not be shown that 
she enjoys job related privileges,
 in order to find her interests aligned more closely to manage
ment, and therefore, that she 
does not share a community of inte
rest with the unit employees.  
Marvin Witherow Trucking, 229 NLRB 412 (1977); Parisoff Drive-In Market, 201 NLRB 813, 814 (1973); Caravelle Wood Products, 200 NLRB 855, 856 (1972), enfd. 504 F.2d 1181, 1183Œ1188 (7th Cir. 1974). However, although it is not essential that job related privi-
leges be shown to demonstrate the lack of community of inter-
est, 
Parisoff, 
supra, Caravelle Wood, supra, it is an important 
factor in assessing whether the employee shares a sufficient 
 29 I note in that regard that when Respondent terminated Veras, as a 
result of a confrontation with Chris Palagonia, Chris, although the 
owner and president with full authority to terminate, reported the inci-
dent to Joseph and Respondent di
d not terminate Veras until Joseph 
conducted an ﬁinvestigationﬂ of the incident and recommended to Chris 
that Veras be fired. 
30 A relative is defined in the dictionary as ﬁa person who is con-
nected with another by blood or marriage,ﬂ 
Random House College 
Dictionary p. 1113. 
 PALAGONIA BAKERY CO. 537community of interest with other employees.  
Luce & Sons, 
Inc., 313 NLRB 1355, 1356 (1994) (sister of principal owner.  
Board relies on job related privile
ges not enjoyed by other em-
ployees to find employee ineligible); 
Blue Star Ready Mix, 305 NLRB 429, 430Œ431 (1991).  (Grandson of sole owner.  Board reverses hearing officer and find in the absence of special job 
related privileges, employee had sufficient community of inter-
est with other employees.); 
R & D Trucking, 
supra (son-in-law of owner president.  Excluded from unit because he enjoyed job 

related privileges not shared with other employees.). 
Here, there is no evidence that Patricia Palagonia received 
any job related privileges as a result of her relationship to either 
Anthony or Chris Palagonia.  
While she does have responsibil-
ity of stamping Chris Palagonia™
s name on payroll checks, I do 
not view this as a job related privilege that would disqualify her 
from eligibility.  Therefore, I do not find that her relationship to 
either Chris or Anthony Palagonia is sufficient by itself to war-
rant a finding that she lacks a community of interest with other 
employees.  
Allen, supra, Blue Star, supra. However, I do note that my fi
ndings above that Patricia Palagonia is not a plant clerical, is based a finding that she does 
not share of community of intere
st with unit employees.  In my 
view her status as a relative of the Palagonia™s does reinforce 
and support that conclusion.  I note that the Board observed in 
Parisoff, supra, that, where the relative of the challenged voter 
is but one of a ﬁnumber of unrelated owners, an identity of 

interest between the voter and the corporations management may or may not be shown to exist.  Where, however, all the 
owners are members of the same 
family and related to one an-
other, as well as to the questi
oned employee, we believe it more 
likely that the business interests of the corporation will be syn-
onymous with the interests of the family to which the employee 
belongs.  His interests as a member of the governing family 
may well outweigh his interests as an employee of the corpora-
tion and, to that extent, his interests may be entirely different 
from the interests of the other employees whose sole stake in 
the corporation is that they work
 there.ﬂ  Id. at 813.  The Board 
also noted the significance of the challenged individuals rela-

tive being active in the day-to-day management of the em-
ployer.  The Board observed that in these circumstances, ﬁit is a 
virtual certainty that such individuals would get a more atten-
tive and sensitive ear to their day-to-day and long-range work 
concerns than would other empl
oyees.  While this accessibility 
to management may not always result in easily identifiable 
special privileges or favorable working conditions, the fact that 
they have this peculiar access gives them a status and area of 
interest not shared by the rest of the employees.ﬂ Id.  See also 
Caravelle Wood, supra, where the Board found that wives and children of a family that was principally owned, controlled, 
managed, and supervised by me
mbers of that family were 
closely allied to management.  The court affirmed the Board by 

observing that ﬁblood is thicker than water,ﬂ and that it is pos-
sible that the inclusion of the 
relatives in the unit would inter-
fere with the ﬁfullest freedom of
 other employees to engaged in 
the selection of their bargaining unit.ﬂ 504 F.2d at 1187. I recognize that these cases involve children or wives of 
owners, but the language therein appears applicable to the in-
stant situation.  Patricia Palagonia works for a company con-
trolled and operated by the Palagonia family.  Although she is 
married to Anthony, a nonowner, Anthony is a supervisor and a 
cousin of the owner and brother of Joseph, Respondent™s gen-eral manager, who jointly runs the business with Chris.  I also 
note, that although Patricia is not supervised by her husband, 
she is directly supervised by Joseph.  In these circumstances, a 
strong argument can be made, as in Parisoff, supra, that in view 
of the role of the Palagonia family in managing and supervising 

Respondent™s business, that Patr
icia Palagonia™s status as a relative of the family makes it likely that her interest is more 
closely allied with management, 
than with those of her fellow 
employees.  As set forth above, I do not find these facts alone 
sufficient to so conclude, in view of the lack of any evidence of 
job related privileges, but I am of the opinion that her status as 
a relative of the Palagonia family, is further supportive of my 
finding above that she is not a plant clerical and does not share 
a community of interest with unit employees.  
I therefore conclude that the challenge to her ballot should be 
sustained. The Union also contends that Patricia Palagonia should be excluded from the unit, as a confidential employee, since she is 
ﬁinvolved in a close working relationship with an individual 
who decides and effectuates ma
nagement labor policy and is 
entrusted with decisions and information regarding the policy 
before it is known by those affected by (such decision).  
Inter-mountain Electric Assn., 177 NLRB 1, 4 (1985).  I disagree. While the record discloses that Patricia Palagonia has access 
to the offices of Chris and Joseph Palagonia, who are Respon-
dent™s officials in charge of labor relations, such access is insuf-
ficient to confer confidential status.  It must be shown that the 
employee played a substantive ro
le in creating labor relations documents or making substantive 
decisions being recorded or has regular access to labor relations information before the 
Union or employees involved.  
Inland Steel Co., 308 NLRB 868, 877 (1992).  Here, no evidence was adduced that Patricia 

Palagonia engaged in any of these functions.  While she was 

authorized to stamp Chris Palagonia™s name on payroll checks, 
this function has no relationship to any labor nexus, and is not 
an indication of confidential status.  Therefore, I reject the Un-
ion™s contention that she is a confidential employee. 
However, as detailed above, because she is not a plant cleri-
cal and does not share a community of interest with production 
employees, I find that the challenge to her ballot should be 
sustained. 2.  The objections The objections filed by the Union have largely parallel the 
allegations of the complaint that I have decided above.  In that I 
regard, I have found that Respondent committed numerous 
violations of Section 8(a)(1) of the Act, all of which took place 
within the critical period, between the filing of the petition and the election.  These allegations 
include the unlawful granting of 
wage increases to employees, unl
awful promises of benefit, 
threats to close, interrogations and engaging in surveillance of 
employees, and creating the impression that their union activi-
ties were under surveillance.  These violations are more than 
sufficient to warrant setting aside the election.  I so find. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 538Respondent™s objections relate to the conduct of Jose 
Merced, a union official on the day of the election.  The evi-
dence presented revealed a stark difference between the testi-
mony of Merced and Joseph Palagonia as to most of the rele-
vant facts in dispute.  Based on comparative demeanor consid-erations, as well as several other factors, I credit Merced™s ver-

sion of the events in question. I note that one of the significant issues in dispute, is whether 
as testified to by Merced, he en
tered the premises in order to 
accompany two employees to vote, because they were denied 

entrance by Supervisor Londono, w
ho in turn, cursed at Merced 
when he insisted on the employees being permitted to enter the 
premises in order to vote.  Moreover, Palagonia testified that it 
was reported to him by DiBua that Merced sought to bring the 

employees into vote, but that DiBua had not denied entrance to 
the employees, but only to Merced.  Further, according to 
Palagonia, both Londono and DiBua witnessed his alleged con-frontation with Merced, wherein Merced allegedly refused to 
leave the premises and cursed at Palagonia, when Palagonia first confronted him. Significantly, Londono did not testify, and DiBua testified 
about other matters, but was not 
asked about this incident.  I find that Respondent™s failure to
 call or ask these witnesses about this incident, gives rise to
 an adverse inference, that if called these witnesses testimony would be adverse to Respon-
dent as to this incident.  United Parcel Co., supra, Ready Mix Concrete, supra, International Automated Machines
, 285 NLRB 1122, 1123 (1987) (ﬁ[W]hen a party, fails to call a wit-

ness who may reasonably be assume
d to be favorably disposed 
to the party, an adverse inference may be drawn regarding any 
factual question on which the witness is likely to have knowl-
edge.ﬂ). Such an adverse inference is particularly appropriate here, 
since Palagonia did not witness Merced™s entrance into the 
plant, and his testimony that 
Respondent allowed the employ-
ees in but not Merced is based on his alleged report from DiBua.  Thus, the failure of DiBua and Londono to corroborate 

Palagonia takes on even more significance in these circum-
stances. 
Further, Palagonia™s own testimony revealed significant in-
consistencies.  Initially, he never even mentioned that Londono 
was present during the incident, but only after Merced testified, 
did he recall on rebuttal that Londono was present.  More im-portantly, initially Palagonia denied that he knew why Merced 
was in the plant, but only after 
questioning by me did he recall 
that DiBua had allegedly informed him of the reason. 
Therefore, based on the foregoing, I have credited Merced™s 
version of the incident.  This testimony establishes that two 

employees informed Merced 
that Londono had denied them entrance to the plant in order to vote.  Merced then walked with 
the employees to the back entrance,
 in order to assist them in 
gaining entrance to the facility.  He was confronted by Londono 

who cursed at him and denied entrance to both Merced and the 
employees.  Merced then opene
d the door, walked the employ-
ees into the plant, and directed them to the polling area.  Lon-
dono followed Merced, and continued to curse at him.  Merced 
then cursed back at Londono and said, ﬁ[D]on™t talk to me that 
way.ﬂ 
Joseph Palagonia then came over and asked what Merced was doing in the plant?  Merced explained that he wanted to 

make sure that employees could vote, since they were on the 
list.  By that time, the empl
oyees had voted.  Palagonia asked 
Merced to leave.  Merced immediately left and did not curse at 
Palagonia.  Merced also did not
 yell and scream outside the 
plant, after he left as Palagonia alleges. Based on these factual findings, it is clear that the Union en-
gaged in no objectionable conduct, and that Respondent™s reli-
ance on Phillips Chrysler Plymouth, 304 NLRB 16 (1991), is misplaced.  There, two union representatives refused to leave 
an employer™s premises for 45 
minutes, prior to an election, although repeatedly directed to do so by management represen-
tatives, and engaged in a ﬁshouting matchﬂ in front of employ-
ees.  The Board concluded that this major incident, wherein the 

union representatives, who had no legal right to be there, re-
peatedly and belligerently refused to heed requests of the em-
ployer™s president to leave, am
ounted to objectionable conduct.  
The Board reasoned that this direct challenge to the employer™s 
assertion of its property rights conveyed to employees that the 
employer was powerless to protect its own legal rights in a 
confrontation with the Union. The facts here, however, are quite different.  Merced when 
confronted by Palagonia and aske
d to leave the premises, im-mediately complied, since the employees had already voted.  

Thus, there was no refusal to leave belligerent or otherwise, and 
no conveyance to employees that the Employer was powerless 
to protect its legal rights.  While Merced did have a confronta-
tion with Londono, wherein he cursed at Londono within hear-
ing of some employees, this confrontation was provoked by 
Londono™s conduct in first refusing to allow the employees into 
the premises to vote, and by Londono™s cursing at Merced for 
his conduct in assisting these employees in their right to vote.  I 
note that in Phillips, supra, the Board pointedly observed that 
there is no evidence of any misconduct on the part of the em-
ployer to weigh against the misconduct on the part of the peti-
tioner™s agents.  Here, there is clear misconduct on the part of 
Londono, a supervisor of Respondent, by denying entrance to 
the employees and cursing at Merced for his attempts to assist 
the employees in the exercise of their rights.  Thus, Merced™s 
conduct in cursing at Londono wa
s clearly provoked, and does 
not warrant setting aside the election.31Accordingly, based on the foregoing, I conclude that the ob-
jections of Respondent must be overruled. 3.  ConclusionsŠCase 29ŒRCŒ9507 In sum, I have recommended that the challenges to the bal-
lots of Uriel Londono and Patricia
 Palagonia be sustained, and the challenges to the ballots of Mario Arroyave, Leonard Pitter, 

Gibbs Saintvil, Frank Sigismondi, and Alexander Justi be over-
ruled, and that their ballots be opened and counted.                                                           
 31 I note further, even if Merced™s cursing at Londono was not pro-
voked, I do not believe that su
ch conduct was sufficient under 
Phillips, supra, to set aside the election, since when he was asked to leave by 
Palagonia, Merced immediately complied and left the premises. 
 PALAGONIA BAKERY CO. 539Thereafter, the Regional Director shall issue a revised tally 
of ballots.  If the revised tally reveals that a majority of ballots 
has been cast in favor of union representation, the Regional 
Director shall issue a certification of representatives. 
If on the other hand, the revised tally does not show that the 
Union has received a majority of the votes, then I recommend 
that the election be set aside, and that a new election be or-
dered, due to the objectionable conduct of Respondent. CONCLUSIONS OF LAW 1. The Respondent, Palagonia Bakery Company, Inc., is an 
employer within the meaning of S
ection 2(2), (6), and (7) of the 
Act. 
2. Local 348-S United Food & Commercial Workers Interna-
tional Union, AFLŒCIO is a labor organization within the 
meaning of Section 2(5) of the Act. 3. By interrogating its employees concerning their activities 
on behalf of or support for Local 348-S, United Food & Com-
mercial Workers, AFLŒCIO (the Union) interrogating its em-
ployees about events that are th
e subject of unfair labor practice 
proceedings, granting wage increases to employees in order to 
discourage its employees from s
upporting the Union, promising 
wage increases, increased vacation benefits, and other im-
provements in their terms and 
conditions of employment, to 
induce said employees to abandon their support for the Union, 
or to convince other employees to abandon their support for the 
Union, engaging in surveillance of the union activities of its employees, creating the impression that the union activities of 
its employees were under surveillance, and threatening its em-
ployees with closing of the f
acility, if employees supported or 
voted for the Union, Respondent has violated Section 8(a)(1) of 

the Act. 4. By discharging its employ
ees Nelson Polanco and Andre Veras, more closely supervis
ing its employees, changing the 
lunch hours of its employees, and by harassing its employees, 

because the employees engaged in activities on behalf of and 
supported the Union, Respondent has violated Section 8(a)(1) and (3) of the Act. 5. The above described unfair 
labor practices affect com-merce within the meaning of Sec
tion 2(2), (6), and (7) of the Act. 
6. The Respondent has not otherwise violated the Act as al-
leged in the complaint. 
REMEDY Having found that Respondent has engaged in certain unfair labor practices, I shall recommend that it cease and desist there-
from and take certain affirmativ
e action designed to effectuate the policies of the Act. Having found that the Respondent discriminatorily dis-
charged Andres Veras and Nelson Polanco, I shall recommend 
that the Respondent offer them immediate and full reinstate-
ment to their former jobs or substantially equivalent positions 
without prejudice to their seniority or other rights and privi-
leges, and make them whole for any loss of earnings they may 
have suffered by reason of the di
scrimination against them.  All 
backpay provided shall be computed with interest on a quar-

terly basis in the manner prescribed by the Board in 
F. W. Woolworth Co., 90 NLRB 289 (1950), and 
New Horizons for 
the Retarded, 283 NLRB 1173 (1987). On these findings of fact, conclusions of law, and the entire 
record, I issue the following recommended
32ORDER The Respondent, Palagonia Bakery Co., Inc., Brooklyn, New 
York, its officers, agents, successors, and assigns, shall 
1. Cease and desist from (a) Interrogating its employees concerning their activities on 
behalf of Local 348-S, United Food & Commercial Workers 
AFLŒCIO (the Union). 
(b) Interrogating its employees a
bout events that are the sub-
ject of unfair labor practice proceedings. 
(c) Granting wage increases to 
its employees in order to dis-
courage its employees from supporting the Union. 
(d) Promising its employees wage increases, increased vaca-
tion benefits, or other improveme
nts in their terms and condi-tions of employment, in order to
 induce its employees to aban-
don their support for the Union or to convince other employees 
not to support the Union. (e) Engaging in surveillance of the union activities of its em-
ployees. 
(f) Creating the impression that the union activities of its 
employees were under surveillance. 
(g) Threatening its employees w
ith closing of the facility, if 
its employees supported or voted for the Union in an NLRB 
election. (h) More closely supervisi
ng its employees, changing the 
lunch hours of its employees, or
 harassing its employees, be-
cause said employees engaged in activities on behalf of or sup-
ported the Union. (i) Discharging its employees because of their activities on 
behalf of or support for the Union. (j) In any other manner interfering with restraining or coerc-
ing employees in the exercise of their rights guaranteed them 
under Section 7 of the Act. 2. Take the following affirmative action necessary to effec-
tuate the policies of the Act. (a)  Within 14 days from the date of this Order, offer Andres 
Veras and Nelson Palanco full and immediate reinstatement to 
their former positions of employment, or if their positions no 
longer exist, to a substantially equivalent position without 
prejudice to their seniority or other rights and privileges previ-
ously enjoyed. 
(b) Make Andres Veras and Nelson Polanco whole for the 
discrimination against them in the manner set forth in the rem-
edy section of this decision. 
(c) Within 14 days from the date
 of this Order, remove from 
its files any reference to the di
scharges of Andres Veras and Nelson Polanco, and within 3 days thereafter, notify them in 
writing that this has been done, and that evidence of the dis-
                                                          
 32 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, th
e findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 540charges will not be used as a basis for future personnel actions 
against them. 
(d)  Preserve and, within 14 days of a request, or such addi-
tional time as the Regional Director may allow for good cause 
shown, provide at a reasonable place designated by the Board 
or its agents, all payroll records, social security payment re-
cords, timecards, personnel records and reports, and all other 
records, including an electronic copy of such records if stored 
in electronic form, necessary to 
analyze the amount of back pay 
due under the terms of this Order. (e) Within 14 days after service by the Region, post at its 
Brooklyn, New York facility copies of the attached notice 
marked ﬁAppendix.ﬂ33  Copies of the notice, on forms provided 
by the Regional Director for Re
gion 29, after being signed by 
the Respondent™s authorized representatives, shall be posted by 
the Respondent and maintained by it for 60 consecutive days in 
conspicuous places including all 
places where notices to em-
ployees are customarily posted.  Reasonable steps shall be 

taken by the Respondent to ensure that the notices are not al-
tered, defaced, or covered by any other material.  In the event 
that during the pendency of these proceedings, the Respondent 
has gone out of business or closed the facility involved in this 
proceeding, the Respondent shall duplicate and mail, at their 
own expense, a copy of the noti
ce to all current employees and 
former employees employed by
 the Respondent at any time 
since June 19, 2000. (f) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondents have taken to comply. 
IT IS FURTHER ORDERED, that the complaint be dismissed in-
sofar as it alleges violations not found herein. IT IS FURTHER ORDERED
, that in Case 29ŒRCŒ9507, the chal-lenges to the ballots of Uriel 
Londono and Patricia Palagonia be sustained and their ballots not be opened or counted.  The chal-
lenges to the ballots of Mario Arroyave, Leonard Pitter, Frank 
Sigismondi, Alexander Justi, and Gibbs Saintvil are overruled 
and their ballots shall be opened and counted.  Upon the issu-
ance of a revised tally of ballots, if the Union is designated by a 
majority of the votes counted, the Region should issue of Certi-
fication of Representatives.  If the Union has not been so desig-
nated, the election should be set aside, and a new election or-
dered.                                                           
 33 If this Order is enforced by a judgment of the United States court 
of appeals, the words in the noti
ce reading ﬁPosted by Order of the 
National Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a 
Judgment of the United States Court of Appeals Enforcing an Order of 
the National Labor Relations Board.ﬂ 
APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we violated 
the National Labor Relations Act and has ordered us to post and abide by this notice. 
 WE WILL NOT
 interrogate our employees concerning their ac-
tivities on behalf of Local 348-S, United Food & Commercial 
Workers, AFLŒCIO (the Union)  
WE WILL NOT
 interrogate our employees
 about events that are the subject of unfair labor practice proceedings. 
WE WILL NOT
 grant wage increases to
 our employees in order 
to discourage our employees from supporting the Union. 
WE WILL NOT
 promise our employees wage increases, in-
creased vacation benefits, or ot
her improvements in their terms and conditions of employment, in order to induce our employ-
ees to abandon their support for the Union or, to convince other 
employees not to support the Union. 
WE WILL NOT
 engage in surveillance of the union activities of 
our employees. 
WE WILL NOT
 create the impression that the union activities 
of our employees are under surveillance. 
WE WILL NOT
 threaten our employees 
with closing of the fa-cility, if our employees support or vote for the Union in an 
NLRB election. WE WILL NOT
 more closely supervis
e our employees, change 
the lunch hours of our employees, or harass our employees, 
because said employees engage in activities on behalf of or 
support the Union. WE WILL NOT
 discharge our employees because of their ac-
tivities on behalf of or support for the Union. WE WILL 
within 14 days from the date of this Order, offer 
Andres Veras and Nelson Pola
nco full and immediate rein-statement to their former positions
 of employment, or if their 
positions no longer exist to a s
ubstantially equivalent position 
without prejudice to their seniority or other rights and privi-
leges previously enjoyed. 
WE WILL 
make Andres Veras and Nelson Polanco whole for 
the discrimination against them , plus interest. WE WILL 
within 14 days from the date of this Order expunge 
from our files any reference to th
e discharges of Andres Veras and Nelson Polanco and within 3 days thereafter, notify them in 
writing that this has been done, and that evidence of the dis-
charges will not be used as a basis for future personnel actions 
against them. 
 PALAGONIA BAKERY COMPANY, INC.    